EXHIBIT 10.2
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of May 31, 2011
Among
ANIXTER RECEIVABLES CORPORATION, as Seller,
ANIXTER INC., as Servicer,
FALCON ASSET SECURITIZATION COMPANY LLC
and
THREE PILLARS FUNDING LLC, as Conduits,
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Financial Institutions,
JPMORGAN CHASE BANK, N.A.
and
SUNTRUST ROBINSON HUMPHREY, INC., as Managing Agents
and
JPMORGAN CHASE BANK, N.A.,
as Agent

 



--------------------------------------------------------------------------------



 



         
ARTICLE I PURCHASE ARRANGEMENTS
    2    
Section 1.1 Purchase Facility
    2  
Section 1.2 Increases
    3  
Section 1.3 Decreases
    3  
Section 1.4 Payment Requirements
    3  
 
       
ARTICLE II PAYMENTS AND COLLECTIONS
    4    
Section 2.1 Payments
    4  
Section 2.2 Collections Prior to Amortization
    4  
Section 2.3 Collections Following Amortization
    5  
Section 2.4 Application of Collections
    5  
Section 2.5 Payment Recission
    6  
Section 2.6 Maximum Purchaser Interests
    6  
Section 2.7 Clean Up Call
    6  
 
       
ARTICLE III CONDUIT FUNDING
    7    
Section 3.1 Yield
    7  
Section 3.2 Yield Payments
    7  
Section 3.3 Calculation of Yield
    7  
 
       
ARTICLE IV FINANCIAL INSTITUTION FUNDING
    7    
Section 4.1 Financial Institution Funding
    7  
Section 4.2 Yield Payments
    7  
Section 4.3 Selection and Continuation of Tranche Periods
    8  
Section 4.4 Financial Institution Discount Rates
    8  
Section 4.5 Suspension of the LIBO Rate
    8  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    9    
Section 5.1 Representations and Warranties of The Seller Parties
    9  
 
       
ARTICLE VI CONDITIONS OF PURCHASES
    13    
Section 6.1 Conditions Precedent to Initial Incremental Purchase
    13  
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
    13  
 
       
ARTICLE VII COVENANTS
    14    
Section 7.1 Affirmative Covenants of The Seller Parties
    14  
Section 7.2 Negative Covenants of the Seller Parties
    22  
 
       
ARTICLE VIII ADMINISTRATION AND COLLECTION
    23    
Section 8.1 Designation of Servicer
    23  
Section 8.2 Duties of Servicer
    24  
Section 8.3 Collection Notices
    26  

 



--------------------------------------------------------------------------------



 



         
Section 8.5 Reports
    26  
Section 8.6 Servicing Fees
    26  
 
       
ARTICLE IX AMORTIZATION EVENTS
    26    
Section 9.1 Amortization Events
    26  
Section 9.2 Remedies
    28  
 
       
ARTICLE X INDEMNIFICATION
    29    
Section 10.1 Indemnities by the Seller Parties
    29  
Section 10.2 Increased Cost and Reduced Return
    32  
Section 10.3 Other Costs and Expenses
    33  
 
       
ARTICLE XI THE AGENT
    33    
Section 11.1 Authorization and Action
    33  
Section 11.2 Delegation of Duties
    34  
Section 11.3 Exculpatory Provisions
    34  
Section 11.4 Reliance by Agent
    34  
Section 11.5 Non-Reliance on Agent and Other Purchasers
    35  
Section 11.6 Reimbursement and Indemnification
    35  
Section 11.7 Agents in their Individual Capacities
    36  
Section 11.8 Successor Agent
    36  
 
       
ARTICLE XII ASSIGNMENTS; PARTICIPATIONS
    36    
Section 12.1 Assignments
    36  
Section 12.2 Participations
    37  
Section 12.3 Extension of Liquidity Termination Date
    38  
Section 12.4 Federal Reserve
    38  
 
       
ARTICLE XIII MISCELLANEOUS
    39    
Section 13.1 Waivers and Amendments
    39  
Section 13.2 Notices
    40  
Section 13.3 Ratable Payments
    40  
Section 13.4 Protection of Ownership Interests of the Purchasers
    41  
Section 13.5 Confidentiality
    41  
Section 13.6 Bankruptcy Petition
    42  
Section 13.7 Limitation of Liability; Limitation on Payment; No Recourse
    42  
Section 13.8 CHOICE OF LAW
    43  
Section 13.9 CONSENT TO JURISDICTION
    43  
Section 13.10 WAIVER OF JURY TRIAL
    44  
Section 13.11 Integration; Binding Effect; Survival of Terms
    44  
Section 13.12 Counterparts; Severability; Section References
    44  
Section 13.13 Agent Roles
    44  
Section 13.14 Commercial Paper
    45  
Section 13.15 Characterization
    45  

Page 2



--------------------------------------------------------------------------------



 



         
Exhibits and Schedules
       
 
       
Exhibit I
  Definitions    
Exhibit II
  Form of Purchase Notice    
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s); Jurisdiction of Organization; Organizational
Identification Number    
Exhibit IV
  Names of Collection Banks; Collection Accounts    
Exhibit V
  Form of Compliance Certificate    
Exhibit VI
  [RESERVED]    
Exhibit VII
  Form of Assignment Agreement    
Exhibit VIII
  Credit and Collection Policy    
Exhibit IX
  Form of Contract(s)    
Exhibit X
  Form of Monthly Report    
Exhibit XI
  Form of Mid-Month Report    
 
       
Schedule A
  Commitments; Purchase Limits    
Schedule B
  Closing Documents    
Schedule 1
  Fiscal Months    

Page 3 



--------------------------------------------------------------------------------



 



ANIXTER RECEIVABLES CORPORATION
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
     This Second Amended and Restated Receivables Purchase Agreement dated as of
May 31, 2011 is among ANIXTER RECEIVABLES CORPORATION, a Delaware corporation
(“Seller”), ANIXTER INC., a Delaware corporation (“Anixter”), as initial
Servicer (Anixter, together with Seller, the “Seller Parties” and each a “Seller
Party”), FALCON ASSET SECURITIZATION COMPANY LLC (“Falcon”) and THREE PILLARS
FUNDING LLC (“Three Pillars”), as conduits (collectively, the “Conduits” and
each individually, a “Conduit”), the entities listed on Schedule A to this
Agreement (together with any of their respective successors and assigns
hereunder, the “Financial Institutions”), JPMORGAN CHASE BANK, N.A. (“JPMCB”)
and SUNTRUST ROBINSON HUMPHREY, INC. (“SunTrust”), as managing agents
(collectively, the “Managing Agents” and each individually, a “Managing Agent”)
and JPMCB, as agent for the Purchasers hereunder or any successor agent
hereunder (together with its successors and assigns hereunder, the “Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     A. Reference is made to that certain Amended and Restated Receivables
Purchase Agreement dated as of October 3, 2002 by and among the parties hereto
(as heretofore amended, the “Earlier Purchase Agreement”).
     B. The Seller Parties, the Conduit, the Financial Institutions, the
Managing Agents and the Agent have, on the terms and conditions set forth
herein, agreed to amend and restate the Earlier Purchase Agreement in its
entirety.
AMENDMENT AND RESTATEMENT
     (a) This Agreement amends and restates in its entirety the Earlier Purchase
Agreement. Upon the effectiveness of this Agreement, the terms and provisions of
the Earlier Purchase Agreement shall, subject to the following clauses (b) and
(c), be superseded hereby.
     (b) Notwithstanding the amendment and restatement of the Earlier Purchase
Agreement by this Agreement:
     (i) the Seller shall continue to be liable to the Purchasers, the Agent and
the Managing Agents with respect to (A) all unpaid CP Costs, Yield, fees,
expenses and other obligations of the Seller accrued under the Earlier Purchase
Agreement prior to the effective date of this Agreement and (B) all agreements
on the part of the Seller under the Earlier Purchase Agreement to indemnify the
Purchasers, the Agent and the Managing Agents in connection with events or
conditions arising or existing prior to the effective date of this Agreement,
including, but not limited to, those events and conditions set forth in
Article X thereof;

 



--------------------------------------------------------------------------------



 



     (ii) Each Purchaser shall continue to be liable in respect of each claim of
the Agent or such Purchaser’s Managing Agent against such Person arising under
the Earlier Purchase Agreement prior to the effective date of this Agreement,
including but not limited to, each claim arising under Section 11.6 of the
Earlier Purchase Agreement; and
     (iii) The Purchasers, the Agent and the Managing Agents shall continue to
be liable in respect of any claim against such Person in favor of the Seller
arising under the Earlier Purchase Agreement prior to the effective date of this
Agreement.
     (c) This Agreement is entered into in substitution for the Earlier Purchase
Agreement and not as payment of any of the obligations of the Seller thereunder,
and is in no way intended to constitute a novation of the Earlier Purchase
Agreement. Nothing contained herein is intended to amend, modify or otherwise
affect any obligation of, or grant of authority by, the Seller existing prior to
the date hereof.
     (d) Upon the effectiveness of this Agreement, each reference to the Earlier
Purchase Agreement in any other document, instrument or agreement executed
and/or delivered in connection therewith shall mean and be a reference to this
Agreement unless the context otherwise requires.
     (e) Upon the effectiveness of this Agreement, the terms of this Agreement
shall govern all aspects of the facility contemplated herein, including, without
limitation, the eligibility of Receivables purchased under the Earlier Purchase
Agreement and any settlements to be made with respect thereto.
ARTICLE I
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
          (a) Upon the terms and subject to the conditions hereof, Seller may,
at its option, sell and assign Purchaser Interests to the Agent, for the benefit
of the Purchasers, in all of its Receivables, Related Security, Collections, and
proceeds of any of the foregoing, in each case, whether now owned or hereafter
arising. In accordance with the terms and conditions set forth herein, each
Conduit may, at its option, instruct the related Managing Agent to purchase on
its behalf through the Agent, or if any such Conduit shall decline to purchase,
the applicable Managing Agent shall purchase, on behalf of the applicable
Financial Institutions through the Agent, Purchaser Interests from time to time
in an aggregate amount not to exceed the Purchase Limit, and for each Purchase
Group, in an aggregate amount not to exceed the Group Purchase Limit for such
Purchase Group, during the period from the date hereof to but not including the
Facility Termination Date. Notwithstanding the foregoing, at no time shall a
Purchaser Interest be purchased for a Financial Institution pursuant to this
Section 1.1(a) if the Capital allocated to the Financial Institution with
respect to such Purchaser Interest would exceed such Financial Institution’s
Unused Back-up Commitment at such time.
          (b) Seller may, upon at least 30 days’ notice to the Agent and each
Managing Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions based on the

2



--------------------------------------------------------------------------------



 



     amount of their Back-Up Commitments, the Unused Purchase Limit; provided
that each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof. Each Financial Institution’s Back-Up
Commitment shall be reduced by its Pro Rata Share of each reduction in the
Purchase Limit, and each Financial Institution’s Liquidity Commitment shall be
reduced by its Pro Rata Share of 102% of each such reduction in the Purchase
Limit.
     Section 1.2 Increases. Seller shall provide each Managing Agent with at
least three (3) Business Days’ prior notice in a form set forth as Exhibit II
hereto of each Incremental Purchase (collectively, a “Purchase Notice”). Each
Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify the requested (i) Purchase Price
(which shall not be less than $500,000 per Purchase Group) and (ii) in the event
a Conduit declines to make an Incremental Purchase and such Incremental Purchase
is to be funded by the related Financial Institutions, the type of Discount Rate
and Tranche Period. Following receipt of a Purchase Notice, each Managing Agent
will determine whether the Conduit in its Purchase Group agrees to make the
purchase. If any Conduit declines to make a proposed purchase, its Managing
Agent shall promptly notify the Agent and the Seller, and the Seller may cancel
the Purchase Notice in its entirety or, in the absence of such a cancellation,
the Incremental Purchase of the Purchaser Interest will be made by the Financial
Institutions in such Conduit’s Purchase Group. Each Incremental Purchase to be
made hereunder shall be made ratably among the Purchase Groups in accordance
with their Group Purchase Limits. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Conduit or the applicable Financial Institutions, as applicable, shall make
available to the related Managing Agent at its address listed beneath its
signature on its signature page to this Agreement, for deposit to such account
as the Seller designates from time to time, in immediately available funds, no
later than 12:00 Noon (Chicago time), an amount equal to (i) in the case of a
Conduit, such Conduit’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests then being purchased, which amount shall not exceed such
Conduit’s Pro Rata Share of the Unused Purchase Limit, or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests then being purchased, such
amount not to exceed such Financial Institution’s Unused Back-Up Commitment.
     Section 1.3 Decreases. Seller shall provide each Managing Agent with at
least three (3) Business Days’ prior written notice of any proposed reduction of
Aggregate Capital from Collections (a “Reduction Notice”). Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur, and (ii) the amount of Aggregate
Capital to be reduced which shall be applied by the Managing Agents ratably to
the Purchaser Interests of the Purchasers in accordance with the amount of
Capital (if any) owing to such Purchaser (ratably, based on such Purchaser’s
Capital Pro Rata Share) (the “Aggregate Reduction”). Only one (1) Reduction
Notice shall be outstanding at any time.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be

3



--------------------------------------------------------------------------------



 



received on the next succeeding Business Day. If such amounts are payable to a
Purchaser they shall be paid to the related Managing Agent, for the account of
such Purchaser, at its address listed beneath its signature on its signature
page to this Agreement until otherwise notified in writing by such Managing
Agent. Upon notice to Seller, the Agent may debit the Facility Account for all
amounts due and payable hereunder. All computations of Yield, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day. All payments to Three
Pillar Funding LLC must be made by 12:00 p.m. (New York time) in order to comply
with Section B(1)(a) of the DTC Operational Arrangements and the DTC Notice
(B#2078-07) dated September 11, 2007.
ARTICLE II
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay to each Managing Agent when due,
for the account of the related Purchaser or Purchasers on a full recourse basis,
(i) such fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the Financial Institutions), (ii) all amounts payable as
Yield, (iii) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(iv) all amounts payable pursuant to Section 2.6, (v) all amounts payable
pursuant to Article X, if any, (vi) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (vii) all Broken Funding Costs and (viii) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time any Seller Party receives any Collections or is deemed to receive
any Collections, such Seller Party shall immediately pay such Collections or
Deemed Collections to the Servicer for application in accordance with the terms
and conditions hereof and, at all times prior to such payment, such Collections
or Deemed Collections shall be held in trust by such Seller Party for the
exclusive benefit of the Purchasers, the Managing Agents and the Agent.
     Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment or an Aggregate Reduction as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Amortization Date, (i) the Servicer shall set aside the
Termination Percentage (as hereinafter defined) of Collections evidenced by the
Purchaser Interests of each Terminating Financial Institution and (ii) Seller
hereby requests and the Purchasers (other than any Terminating Financial
Institutions) hereby agree to make, simultaneously with such receipt, a
reinvestment of funds (each a “Reinvestment”) with a portion of the balance of
each and every Collection received by the Servicer or Deemed Collection that is
part of any Purchaser Interest (other than any Purchaser Interests of
Terminating Financial

4



--------------------------------------------------------------------------------



 



Institutions), such that after giving effect to such Reinvestment, the amount of
Aggregate Capital immediately after such receipt and corresponding Reinvestment
shall be equal to the amount of Aggregate Capital immediately prior to such
receipt. On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer shall remit to the Managing Agents’ respective accounts in
accordance with the applicable Group Pro Rata Share of its Purchase Group, the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1) first, to reduce unpaid Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions, applied ratably to each such Terminating Financial Institution
according to its respective Termination Percentage. If such Terminating
Financial Institution’s Capital and other Obligations shall be reduced to zero,
any additional Collections received by the Servicer shall (i) if applicable, be
remitted to the Managing Agents’ respective accounts in accordance with the
applicable Pro Rata Shares of the related Purchasers no later than 11:00 a.m.
(Chicago time) to the extent required to fund any Aggregate Reduction on such
Settlement Date and (ii) thereafter, be remitted from the Servicer to Seller on
such Settlement Date. Each Terminating Financial Institution shall be allocated
a ratable portion of Collections from the date on which it became a Terminating
Financial Institution (the “Termination Date”) until such Terminating Financing
Institution’s Capital shall be paid in full. This ratable portion shall be
calculated on the Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holder of each Purchaser Interest, all Collections received on such day and
an additional amount of funds of the Seller for the payment of any accrued and
unpaid Aggregate Capital and other accrued and unpaid Obligations owed by Seller
and not previously paid by Seller in accordance with Section 2.1. On and after
the Amortization Date, the Servicer shall, at any time upon the request from
time to time by (or pursuant to standing instructions from) the Agent (i) remit
to the Managing Agents’ respective accounts established for the benefit of the
related Purchasers, in accordance with the applicable Capital Pro Rata Shares,
the amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts to reduce the Aggregate Capital and any other Aggregate Unpaids.
     Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
          (i) first, to the payment of the Servicer’s reasonable out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, if Seller or one of its Affiliates
is not then acting as the Servicer,

5



--------------------------------------------------------------------------------



 



          (ii) second, to the reimbursement of the reasonable costs of
collection and enforcement of this Agreement incurred by the Agent or any
Managing Agent,
          (iii) third, ratably to the payment of all accrued and unpaid fees
under the Fee Letter and Yield,
          (iv) fourth, (if applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
          (v) fifth, for the ratable payment of all other unpaid Obligations,
provided that to the extent such Obligations relate to the payment of Servicer
costs and expenses, including the Servicing Fee, when Seller or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations, and
          (vi) sixth, after the Aggregate Unpaids have been indefeasibly reduced
to zero, to Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in this Section 2.4 above, shall be shared ratably (within
each priority) among the Agent, the Managing Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
     Section 2.5 Payment Recission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such recission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such recission, return or refunding.
     Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Managing Agent of each Purchase Group within one
(1) Business Day of Seller’s knowledge thereof, such Purchase Group’s Group Pro
Rata Share of an amount to be applied to reduce the Aggregate Capital, such that
after giving effect to such payment the aggregate of the Purchaser Interests
equals or is less than 100%.
     Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing three (3) Business
Days’ written notice to each Managing Agent), at any time, to repurchase from
the Purchasers all, but not less than all, of the then outstanding Purchaser
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser, any Managing
Agent or the Agent.

6



--------------------------------------------------------------------------------



 



ARTICLE III
CONDUIT FUNDING
     Section 3.1 Yield. Seller shall pay Yield at the applicable CP Rate with
respect to the Capital associated with each Purchaser Interest of each Conduit
for each day that any Capital in respect of such Purchaser Interest is
outstanding; provided, that any Purchaser Interest, or portion thereof, which,
or an undivided interest in which, is being funded by the Financial Institutions
of such Conduit’s Purchase Group pursuant to such Conduit’s Liquidity Agreement
shall accrue Yield pursuant to Article IV. Each Purchaser Interest funded by
Falcon substantially with Pooled Commercial Paper will accrue Yield at the
Falcon CP Rate each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by Falcon and funded substantially with Pooled Commercial Paper.
Each Purchaser Interest funded by Three Pillars will accrue Yield at the Three
Pillars CP Rate each day.
     Section 3.2 Yield Payments. On each Monthly Settlement Date, Seller shall
pay to each Managing Agent (for the benefit of each Conduit in its Purchase
Group) an aggregate amount equal to all accrued and unpaid Yield in respect of
the Capital associated with all Purchaser Interests of such Conduit for the
immediately preceding Accrual Period in accordance with Article II.
     Section 3.3 Calculation of Yield. On or before the third Business Day
immediately preceding each Monthly Settlement Date, each Conduit shall calculate
the aggregate amount of Yield in respect of the Capital associated with all
Purchaser Interests of such Conduit for the immediately preceding Accrual Period
and shall notify Seller of such aggregate amount.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
     Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Base Rate in accordance with the terms and
conditions hereof. Until Seller gives notice to the Managing Agents of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Purchaser Interest transferred to the Financial Institutions pursuant to the
terms and conditions hereof shall be the Base Rate. If any Financial Institution
acquires by assignment from the Conduit in its Purchase Group all or any portion
of a Purchaser Interest (or an undivided interest therein) pursuant to such
Conduit’s Liquidity Agreement, each Purchaser Interest so assigned shall each be
deemed to have a new Tranche Period commencing on the date of any such
assignment.
     Section 4.2 Yield Payments. On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to each Managing Agent
(for the benefit of the Financial Institutions) an aggregate amount equal to the
accrued and unpaid Yield for the entire Tranche Period of such Purchaser
Interest in accordance with Article II.

7



--------------------------------------------------------------------------------



 



     Section 4.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from (and approval by) each related Managing
Agent, Seller shall from time to time request Tranche Periods for the Purchaser
Interests of the Financial Institutions. Seller shall select Tranche Periods
such that (i) each Purchase Group shall have Purchaser Interests with an amount
of Capital allocated to each Tranche Period based on such Purchase Group’s Group
Pro Rata Share and (ii) at least one Tranche Period for each Purchase Group
shall end on a Monthly Settlement Date.
          (b) The Seller or the Agent, with the consent or at the direction of
the Managing Agent for the Purchasers holding such Purchaser Interest, may, upon
notice to and consent by the other received at least three (3) Business Days
prior to the last day of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, effective on such last day, (i) divide any such Purchaser
Interest into multiple Purchaser Interests, or (ii) combine any such Purchaser
Interest with one or more other Purchaser Interests which either have a
Terminating Tranche ending on such day or are newly created on such day (subject
to the Conduits’ ability to accommodate such division or combination), provided
that in no event may a Purchaser Interest of a Conduit be combined with a
Purchaser Interest of the Financial Institutions.
     Section 4.4 Financial Institution Discount Rates. The Seller may, subject
to the terms of this Agreement, select the LIBO Rate or the Base Rate for each
Purchaser Interest of the Financial Institutions. Seller shall by 11:00 a.m.
(Chicago time): (i) at least three (3) Business Days prior to the expiration of
any Terminating Tranche with respect to which the LIBO Rate is being requested
as a new Discount Rate and (ii) at least one (1) Business Day prior to the
expiration of any Terminating Tranche with respect to which the Base Rate is
being requested as a new Discount Rate, give each related Managing Agent
irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Agent will, from time to time, at
Seller’s request make available non-binding indications of the LIBO Rate for a
new Tranche Period with respect to any Terminating Tranche. Until Seller gives
notice to the Managing Agents of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to Financial Institutions pursuant
to the terms and conditions hereof shall be the Base Rate.
     Section 4.5 Suspension of the LIBO Rate.
          (a) If any Financial Institution notifies its related Managing Agent
that (i) it has determined that funding its Pro Rata Share of the Purchaser
Interests of the Financial Institutions at a LIBO Rate would violate any
applicable law, rule, regulation, or directive of any governmental or regulatory
authority, whether or not having the force of law, or (ii) deposits of a type
and maturity appropriate to match fund its Purchaser Interests at such LIBO Rate
are not available, or (iii) such LIBO Rate does not accurately reflect the cost
of acquiring or maintaining a Purchaser Interest at such LIBO Rate, then such
Managing Agent shall notify the Agent and shall suspend the availability of such
LIBO Rate at the end of any then current Tranche Period, provided that if
required by any applicable law, rule, regulation or directive, any then current
Tranche Period for such Purchaser Interest based on the LIBO Rate shall
terminate immediately and a new Tranche Period based on the Base Rate shall
commence.

8



--------------------------------------------------------------------------------



 



          (b) If less than all of the Financial Institutions give a notice to
the Managing Agents pursuant to Section 4.5(a), each Financial Institution which
gave such a notice shall be obligated, at the request of Seller or such
Financial Institution’s Managing Agent (on behalf of the related Conduit or
Conduits), to assign all of its rights and obligations hereunder to (i) another
Financial Institution or (ii) another funding entity nominated by Seller that is
acceptable to the related Conduit or Conduits and willing to participate in this
Agreement and the related Liquidity Agreement through the Liquidity Termination
Date in the place of such notifying Financial Institution; provided that (x) the
notifying Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Capital Pro Rata Share of the Capital and Yield owing to all of
the Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Capital Pro Rata Share of the Purchaser
Interests of the Financial Institutions, and (y) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of The Seller Parties. Each
Seller Party hereby represents and warrants to the Agent, the Managing Agents
and the Purchasers, as to itself, as of the date hereof and as of the date of
each Incremental Purchase and the date of each Reinvestment that:
          (a) Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, is a “registered organization” as defined in the UCC in
effect in such jurisdiction and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim

9



--------------------------------------------------------------------------------



 



on assets of such Seller Party or its Subsidiaries (except as created
hereunder), except, in any case, where such contravention or violation could not
be reasonably expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Anixter is not in default with respect to any order of any
court, arbitrator or governmental body, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Seller is not in default with respect to any order of any court, arbitrator or
governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent, the Managing Agents or
the Purchasers for purposes of or in connection with this Agreement, any Report,
any of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by such Seller Party or
any of its Affiliates to the Agent, the Managing Agents or the Purchasers will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
          (i) Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary

10



--------------------------------------------------------------------------------



 



under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Seller’s ownership interest in each Receivable, its Collections and the
Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the Purchasers (and
the Agent for the benefit of the Purchasers shall acquire from Seller) a valid
and perfected first priority undivided percentage ownership or security interest
in each Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of such Seller Party and the offices
where it keeps all of its Records are located at the address(es) listed on
Exhibit III or such other locations of which the Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 13.4(a) has been taken and completed. Each Seller Party’s state of
organization, organizational identification number (if any) and Federal Employer
Identification Number are correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV. Seller
has not granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event.
          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2010, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries, taken as a whole, or the ability of the initial
Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since December 31, 2010, no event has occurred that
would have a material adverse effect on (A) the financial condition or
operations of Seller, (B) the ability of Seller to perform its obligations under
the Transaction Documents, or (C) the collectibility of the Receivables
generally or any material portion of the Receivables.
          (n) Names. In the past five (5) years, Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.
          (o) Ownership of Seller. Anixter owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Seller, free and clear of any
Adverse Claim. Such capital

11



--------------------------------------------------------------------------------



 



stock is validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of Seller.
          (p) Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
material respects with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Agent has been notified in accordance with Section 7.1(a)(vii).
          (s) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (t) Eligible Receivables. (i) As of the date of this Agreement, each
Receivable included in the Net Receivables Balance under the Earlier Agreement
is an “Eligible Receivable” as defined hereunder as of the date of this
Agreement. (ii) Each Receivable included in the Net Receivables Balance as an
Eligible Receivable on the date of its purchase under the Receivables Sale
Agreement was an Eligible Receivable on such purchase date, and, as of the date
of each Report and any other report delivered pursuant to Section 8.5, each
Receivable included in the Net Receivables Balance on each such Report or other
report was an Eligible Receivable.
          (u) Net Receivables Balance. Seller has determined that, immediately
after giving effect to each Incremental Purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.
          (v) Accounting. The manner in which each Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize true sale analysis.

12



--------------------------------------------------------------------------------



 



          (w) Remittances of Collections. Each remittance of Collections by the
Seller to any Purchaser, any Managing Agent or the Administrative Agent (each, a
“Transferee”) under this Agreement will have been (i) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and such Transferee and (ii) made in the ordinary course of
business or financial affairs of the Seller and such Transferee.
ARTICLE VI
CONDITIONS OF PURCHASES
     Section 6.1 Conditions Precedent to Initial Incremental Purchase. (a) The
effectiveness of this Agreement and the initial Incremental Purchase under this
Agreement are subject to the conditions precedent that (i) the Agent and each
Managing Agent shall have received on or before the Closing Date those documents
listed on Schedule B and (b) the Agent and each Managing Agent shall have
received all fees and expenses required to be paid on or prior to the Closing
Date pursuant to the terms of this Agreement and the Fee Letters.
     Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase of a Purchaser Interest and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment, the Servicer shall have delivered to the
Managing Agents on or prior to the date of such Incremental Purchase or
Reinvestment, in form and substance satisfactory to the Managing Agents, (i) all
Reports and other reports as and when due under Section 8.5 and (ii) upon the
Agent’s or any Managing Agent’s request, the Servicer shall have delivered to
the Managing Agents at least three (3) Business Days prior to any Incremental
Purchase or Reinvestment an interim report the form of a Monthly Report showing
the amount of Eligible Receivables; (b) the Facility Termination Date shall not
have occurred; (c) the Agent and each Managing Agent shall have received such
other approvals, opinions or documents as it may reasonably request; and (d) on
the date of each such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Incremental
Purchase or Reinvestment shall be deemed a representation and warranty by Seller
that such statements are then true):
          (i) the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
          (iii) the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by any Managing Agent or any Purchaser, occur automatically on each day
that the Servicer shall receive any Collections without the requirement that any
further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions

13



--------------------------------------------------------------------------------



 



precedent in respect of such Reinvestment. The failure of Seller to satisfy any
of the foregoing conditions precedent in respect of any Reinvestment shall give
rise to a right of the Agent, which right may be exercised at any time on demand
of the Agent (with the consent or at the direction of the Required Financial
Institutions), to rescind the related purchase and direct Seller to pay to the
Agent for the benefit of the Purchasers an amount equal to the Collections prior
to the Amortization Date that shall have been applied to the affected
Reinvestment.
ARTICLE VII
COVENANTS
     Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agent and each Managing Agent:
          (i) Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, audited financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Anixter and its consolidated Subsidiaries for such fiscal year
certified in a manner acceptable to each Managing Agent by Ernst & Young or
other independent public accountants of recognized national standing.
          (ii) Quarterly Reporting. Within 45 days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, balance
sheets of Anixter and its consolidated Subsidiaries as at the close of each such
period and statements of income and retained earnings and a statement of cash
flows for Anixter and its consolidated Subsidiaries for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
respective chief financial officer or treasurer.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party’s Authorized Officer on behalf of such
Seller Party and dated the date of such annual financial statement or such
quarterly financial statement, as the case may be.
          (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
          (v) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Anixter or any of its Subsidiaries files with the Securities and Exchange
Commission.

14



--------------------------------------------------------------------------------



 



          (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Agent, any Managing Agent or any Purchaser, copies of the
same.
          (vii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a notice (A) indicating such
change or amendment, and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables, requesting the
consent of the Managing Agents to such proposed change or amendment; provided
that if such change or amendment was required pursuant to any change in any
applicable law, rule or regulation, such Seller Party shall only be required to
give notice of such change or amendment and shall not be required to request the
consent of the Managing Agents.
          (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as either
Managing Agent may from time to time reasonably request in order to protect the
interests of the Agent, the Managing Agents and the Purchasers under or as
contemplated by this Agreement.
          (ix) Fiscal Months. No less frequently than annually, an updated list
of fiscal months.
          (b) Notices. Such Seller Party will notify each Managing Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
          (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
          (ii) Judgment and Proceedings. (A) (1) The entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $25,000,000 and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, or which seeks to enjoin performance of or
otherwise relates to the Transaction Documents; and (B) the entry of any
judgment or decree or the institution of any litigation, arbitration proceeding
or governmental proceeding against Seller.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Termination Date. The occurrence of the “Amortization Date” under
and as defined in the Receivables Sale Agreement.

15



--------------------------------------------------------------------------------



 



          (v) Defaults Under Other Agreements. (A) The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
Seller is a debtor or an obligor and (B) the occurrence of any default or event
of default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, in a principal amount greater
than or equal to $50,000,000 pursuant to which Servicer is a debtor or obligor.
          (vi) Downgrade of Anixter. Any downgrade in the rating of any
Indebtedness of Anixter by S&P or by Moody’s, setting forth the Indebtedness
affected and the nature of such change.
          (vii) Appointment of Independent Director. The decision to appoint a
new director of Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
          (d) Audits. Such Seller Party will furnish to each Managing Agent from
time to time such information with respect to it and the Receivables as either
Managing Agent may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by either Managing Agent upon
reasonable notice and at the sole cost of such Seller Party (except as provided
below), permit each Managing Agent, or its respective agents or representatives,
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Receivables and
the Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such
matters. So long as no Potential Amortization Event or Amortization Event
exists, the visits under this Section 7.1(d) that are at the sole cost of the
applicable Seller Party shall be limited to once per calendar year.
          (e) Keeping and Marking of Records and Books.
          (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records

16



--------------------------------------------------------------------------------



 



evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give each Managing
Agent notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
          (ii) Such Seller Party will (A) on or prior to the date hereof, cause
all Receivable reports relating to the Purchaser Interests to bear a legend,
acceptable to each Managing Agent, describing the Purchaser Interests and
(B) from and after the occurrence of an Amortization Event (x) mark each
Contract with a legend describing the Purchaser Interests and (y) deliver to the
Agent all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
          (g) Performance and Enforcement of the Receivables Sale Agreement.
Seller will, and will require Anixter to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent, the Managing Agents and the Purchasers as assignees of Seller) under
the Receivables Sale Agreement and each Transfer Agreement as either Managing
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement or any Transfer
Agreement.
          (h) Ownership. Seller will (or will cause the applicable Originator
to) take all necessary action to (i) vest legal and equitable title to the
Receivables, the Related Security and the Collections purchased by Anixter under
each Transfer Agreement and by Seller under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as either Managing Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all

17



--------------------------------------------------------------------------------



 



financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent’s (for the benefit of the Purchasers) interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of the Agent for the benefit of the Purchasers
as either Managing Agent may reasonably request).
          (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that either Managing Agent or any Purchaser may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of each Originator and any Affiliates thereof and not just a
division of any Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:
          (A) conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of any Originator (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
          (B) compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of any Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and such Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to Seller and such Originator or such
Affiliate, as applicable;
          (C) clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of any Originator, Seller
shall lease such office at a fair market rent;
          (D) have a separate telephone number, which will be answered only in
its name and separate stationery, invoices and checks in its own name;
          (E) conduct all transactions with each Originator (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Originator on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;

18



--------------------------------------------------------------------------------



 



          (F) at all times have a Board of Directors consisting of three
members, at least one member of which is an Independent Director;
          (G) observe all corporate formalities as a distinct entity, and ensure
that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);
          (H) maintain Seller’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;
          (I) prepare its financial statements separately from those of each
Originator and insure that any consolidated financial statements of Anixter or
any Affiliate thereof that include Seller and that are filed with the Securities
and Exchange Commission or any other governmental agency have notes clearly
stating that Seller is a separate corporate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of Seller;
          (J) except as herein specifically otherwise provided or in connection
with collections in respect of Excluded Receivables, which Collections the
Servicer has indicated are readily identifiable, maintain the funds or other
assets of Seller separate from, and not commingled with, those of any Originator
or any Affiliate thereof and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent or Managing Agents
hereunder) has the power to make withdrawals;
          (K) pay all of Seller’s operating expenses from Seller’s own assets
(except for certain payments by any Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));
          (L) operate its business and activities such that it does not engage
in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or

19



--------------------------------------------------------------------------------



 



collection or similar transactions in the ordinary course of business, (2) the
incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in the Receivables Sale Agreement, to
make payment to Originators thereunder for the purchase of Receivables from the
Originators under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;
          (M) maintain its corporate charter in conformity with this Agreement,
such that (1) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its corporate charter, at all times that this Agreement is in effect,
provides for not less than ten (10) days’ prior written notice to the Agent of
the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Director” and the Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director;
          (N) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder (including, without
limitation, any consent, waiver, directive or approval in connection with any
Transfer Agreement) or waive any default, action, omission or breach under the
Receivables Sale Agreement or any Transfer Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of each
Managing Agent;
          (O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
          (P) maintain at all times the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any

20



--------------------------------------------------------------------------------



 



subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
          (Q) take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinions issued by Schiff Hardin
LLP (f/k/a Schiff Hardin & Waite), as counsel for Seller, in connection with the
closing hereunder and under the Earlier Purchase Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinions, remain true and correct in all material respects at all times, it
being acknowledged that the assumption set forth in the ninth paragraph of
Section 1 of the opinion dated October 3, 2002 to the extent it indicated that
the Seller would not be consolidated with Anixter for financial reporting
purposes, is no longer true.
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent, the
Managing Agents and the Purchasers. Seller will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement and the applicable
Collection Agreement) of each Lock-Box and Collection Account and shall not
grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Agent as contemplated by this Agreement (the parties hereto
acknowledge that Receivables of the Seller are paid into Lock-Boxes to which
certain Excluded Receivables of Anixter are paid). The Seller Parties shall
instruct the Obligors with the customer prefixes SIE and SG. to pay all amounts
due with respect to their Receivables to an account which is not a Lock-Box or
Collection Account.
          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing; provided, however, that no Seller Party
shall be required to pay any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books, unless the failure to make any such payment (1) in the case of either
Seller Party, shall give rise to an immediate right to foreclosure on an Adverse
Claim securing such amounts, (2) in the case of the Seller, shall result in the
attachment of an Adverse Claim securing such amounts, or (3) could reasonably be
expected to have a Material Adverse Effect. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Purchaser, Managing Agent or the Agent.
          (l) Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.
Seller will pay or cause to be paid, the

21



--------------------------------------------------------------------------------



 



premiums therefor and deliver to each Managing Agent evidence satisfactory to
such Managing Agent of such insurance coverage. Copies of each policy shall be
furnished to each Managing Agent in certificated form upon such Managing Agent’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.
          (m) Payment to Originators. With respect to any Receivable purchased
by Seller from Anixter, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Anixter in respect of the purchase price for such Receivable. With respect to
any Receivable purchased by Anixter from any Originator, such sale shall be
effected under, and in strict compliance with the terms of, the applicable
Transfer Agreement, including, without limitation, the terms relating to the
amount and timing of payments to be made to the applicable Originator in respect
of the purchase price for such Receivable.
     Section 7.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. Such Seller Party will not
change its name, identity, state of incorporation, corporate structure or
organizational number, if any, or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given each Managing
Agent at least forty-five (45) days’ prior written notice thereof and
(ii) delivered to each Managing Agent all financing statements, instruments and
other documents requested by such Managing Agent in connection with such change
or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent and each Managing Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not make any change to the Credit and Collection Policy that
could reasonably be expected to adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables,
unless required to do so by a change in any applicable law, rule or regulation.
Except as provided in Section 8.2(d), the Servicer will not extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

22



--------------------------------------------------------------------------------



 



          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or any
Originator. Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory, the sale or lease of which would give rise to a Receivable.
          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
          (f) Amortization Date Determination. Seller will not designate the
“Amortization Date” (as defined in the Receivables Sale Agreement), or send any
written notice to Anixter in respect thereof, without the prior written consent
of each Managing Agent, except with respect to the occurrence of such
Amortization Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement. Seller will not, and will not permit Anixter to, designate the
“Amortization Date” (as defined in each Transfer Agreement), or send any written
notice to any Originator in respect thereof, without the prior written consent
of each Managing Agent, except with respect to the occurrence of such
Amortization Date arising pursuant to Section 5.1(d) of such Transfer Agreement.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
     Section 8.1 Designation of Servicer.
          (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1. Anixter is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. Anixter shall not resign as the Servicer without
the prior written consent of each Managing Agent. The Managing Agent may at any
time designate as Servicer any Person to succeed Anixter or any Successor
Servicer. It is understood and agreed that, solely with respect to the Accu-Tech
Receivables, Accu-Tech is hereby designated as sub-servicer and will perform all
of the duties and obligations of the Servicer with respect to the Accu-Tech
Receivables.
          (b) Without the prior written consent of the Managing Agents, Anixter
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) Seller, (ii) Accu-Tech with respect to the
Accu-Tech Receivables and (iii) with respect to certain Charged-Off Receivables,
outside collection agencies in accordance with its customary

23



--------------------------------------------------------------------------------



 



practices. Neither the Seller nor Accu-Tech shall be permitted to further
delegate to any other Person any of the duties or responsibilities of the
Servicer delegated to it by Anixter. If at any time the Managing Agents shall
designate as Servicer any Person other than Anixter, all duties and
responsibilities theretofore delegated by Anixter to Seller may, at the
discretion of the Managing Agents, be terminated forthwith on notice given by
the Agent to Anixter and to Seller.
          (c) Notwithstanding the foregoing subsection (b), if Anixter shall
have delegated its duties and responsibilities as Servicer to any Person,
(i) Anixter shall be and remain primarily liable to the Agent, the Managing
Agents and the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer (other than any Servicer appointed by the
Managing Agents without Anixter’s consent) hereunder, (ii) the Agent, the
Managing Agents and the Purchasers shall be entitled to deal exclusively with
Anixter in matters relating to the discharge by the Servicer (other than any
Servicer appointed by the Managing Agents without Anixter’s consent) of its
duties and responsibilities hereunder and (iii) none of the Agent, the Managing
Agents or the Purchasers shall be required to give notice, demand or other
communication to any Person other than Anixter in order for communication to the
Servicer (other than any Servicer appointed by the Managing Agents without
Anixter’s consent) and its sub-servicer or other delegate with respect thereto
to be accomplished. Anixter, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.
     Section 8.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
          (b) The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. The Servicer shall effect a
Collection Account Agreement in form and substance reasonably satisfactory to
the Agent with each bank maintaining a Collection Account at any time. In the
case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, in its discretion or at the

24



--------------------------------------------------------------------------------



 



direction of the Required Financial Institutions, segregate, in a manner
acceptable to the Agent and the Required Financial Institutions, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Seller prior to the
remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agent, the Managing Agents or
the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, at any time that an Amortization Event is continuing, the
Agent, in its discretion or at the direction of the Required Financial
Institutions, shall have the absolute and unlimited right to direct the Servicer
to commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.
          (e) The Servicer shall hold for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, in its
discretion or at the direction of the Required Financial Institutions, at any
time following an Amortization Event or a Potential Amortization Event, deliver
or make available to the Agent all such Records, at a place selected by the
Agent, with the consent or at the direction of the Required Financial
Institutions. The Servicer shall, from time to time at the request of any
Managing Agent, furnish to such Managing Agent (promptly after any such request)
a calculation of the amounts set aside for the Purchasers pursuant to
Article II.
     Section 8.3 Collection Notices. Upon the occurrence of and during the
continuation of an Amortization Event or Potential Amortization Event, the Agent
is authorized at any time to date and to deliver to the Collection Banks the
Collection Notices, and shall deliver such Collection Notices if directed to do
so by the Required Financial Institutions. Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled to, following the delivery of the
Collection Notice (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

25



--------------------------------------------------------------------------------



 



     Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Agent, the Managing
Agents or the Purchasers shall have any obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.
     Section 8.5 Reports. The Servicer shall prepare and forward to each
Managing Agent:
          (a) on each Determination Date, a Monthly Report;
          (b) if (x) Rating Level II is in effect or (y) Rating Level I is in
effect and the Servicer has notified the Managing Agents that it will deliver
Reports as if Rating Level II were in effect, on the last Business Day of each
calendar month, a Mid-Month Report containing information relating to the period
from the first day of the related fiscal month to and including the Friday
closest to the fifteenth day of such calendar month;
          (c) if Rating Level III is in effect, on the Tuesday of each week (or,
if such day is not a Business Day, the next succeeding Business Day), a Weekly
Report containing information relating to the Weekly Period then most recently
ended;
          (d) if Rating Level IV is in effect, on each Business Day, a Daily
Report containing information relating to the period since the last delivery of
any Report hereunder;
          (e) at such times as either Managing Agent shall reasonably request, a
report in the form of a Monthly Report updating the information contained in the
most recent Monthly Report; and
          (f) at such times as either Managing Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables.
     Section 8.6 Servicing Fees. In consideration of Anixter’s agreement to act
as Servicer hereunder, the Purchasers hereby agree that, so long as Anixter
shall continue to perform as Servicer hereunder, Seller shall pay over to
Anixter a fee (the “Servicing Fee”) on the first calendar day of each month, in
arrears for the immediately preceding month, equal to 0.37% times the
Outstanding Balance of all Receivables generated during such immediately
preceding calendar month, as compensation for its servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
     Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder

26



--------------------------------------------------------------------------------



 



(other than as referred to in clause (i) of this paragraph (a) and Section
9.1(e)) and such failure shall continue for three (3) consecutive Business Days.
          (b) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made; provided, however, that (i) any breach of
the representations and warranties set forth in Sections 5.1(i), (s) or (t)
shall not constitute an Amortization Event unless such breach or breaches apply
in the aggregate to a material portion of the Receivables and (ii) any breach of
the representations and warranties set forth in Section 7.1(j) with respect to
the Accu-Tech Accounts shall not constitute an Amortization Event unless such
breach occurs after the date that is thirty (30) days after the Closing Date.
          (c) Failure of Seller to pay any Indebtedness when due or the failure
of any other Seller Party to pay when due any Indebtedness having an outstanding
principal balance in excess of $50,000,000; or the default by any Seller Party
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of any Seller Party shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.
          (d) (i) Any Seller Party or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party or any of its Significant Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, provided that in the event any such
proceedings shall have been instituted against such Seller Party or Significant
Subsidiary, such proceedings shall have continued undismissed or unstayed and in
effect for a period of sixty (60) consecutive days or an order for relief shall
have been entered in such proceedings, or (iii) any Seller Party or any of its
Significant Subsidiaries shall take any corporate action to authorize any of the
actions set forth in clauses (i) or (ii) above in this subsection (d).
          (e) Seller shall fail to comply with the terms of Section 2.6.
          (f) As at the end of any Collection Period: (i) the average of the
Delinquency Ratios as of the end of such Collection Period and the two preceding
Collection Periods shall exceed 14.00%; (ii) the average of the Dilution Trigger
Ratios as of the end of such Collection Period and the two preceding Collection
Periods shall exceed 4.0%; or (iii) the average of the Loss-to-Liquidation
Ratios as of the end of such Collection Period and the two preceding Collection
Periods shall exceed 5.25%.
          (g) A Change of Control shall occur.

27



--------------------------------------------------------------------------------



 



          (h) (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $25,000,000, individually or in the aggregate,
shall be entered against the Servicer, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution.
          (i) The “Amortization Date” under and as defined in the Receivables
Sale Agreement or any Transfer Agreement shall occur under the Receivables Sale
Agreement or any Transfer Agreement or Anixter or the applicable Originator, as
applicable, shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller or Anixter under the Receivables Sale Agreement or the applicable
Transfer Agreement, as applicable.
          (j) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or the Agent for the
benefit of the Purchasers shall cease to have a valid and perfected first
priority security interest in the Receivables, the Related Security and the
Collections with respect thereto, and the Collection Accounts.
          (k) (i) The Accu-Tech Accounts shall not be re-titled in the name of
the Seller on or before the date that is thirty (30) days after the Closing Date
or (ii) the Seller shall fail to deliver, on or before the date that is thirty
(30) days after the Closing Date, a fully-executed Collection Account Agreement
(or another account control agreement that is reasonably satisfactory to the
Agent) with respect to the Accu-Tech Accounts.
          (l) The Leverage Ratio as of the last day of any Fiscal Quarter shall
be greater than 3.25 to 1.00.
          (m) The Consolidated Fixed Charge Coverage Ratio calculated at the end
of each Fiscal Quarter for the period of the immediately preceding four Fiscal
Quarters shall be less than (a) 2.50 to 1.00 for any period ending after
April 8, 2011 but on or prior to the last day of the fourth Fiscal Quarter of
2011 and (b) 3.00 to 1.00 for any period ending after the last day of the fourth
Fiscal Quarter of 2011.
          (n) Any Person shall be appointed as an Independent Director of Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by the Agent that
such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of “Independent Director”.
     Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, and upon the direction of the Required
Financial Institutions, shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order

28



--------------------------------------------------------------------------------



 



for relief with respect to any Seller Party under the Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, (iii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks, and (v) notify Obligors of the Purchasers’ interest in the Receivables.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Agent, the Managing Agents
and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
ARTICLE X
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Managing Agent or any Purchaser may have hereunder or
under applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand
to) the Agent, the Managing Agents and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
          (b) Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections.
          Without limiting the generality of the foregoing indemnification,
Seller shall indemnify the Agent, the Managing Agents and the Purchasers for
Indemnified Amounts

29



--------------------------------------------------------------------------------



 



(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Seller) relating to or resulting from:
          (i) any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
          (ii) the failure by Seller, the Servicer or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
          (iii) any failure of Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
          (iv) any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
          (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
          (vi) the commingling of Collections of Receivables at any time with
other funds;
          (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
          (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
          (ix) any Amortization Event described in Section 9.1(d);

30



--------------------------------------------------------------------------------



 



          (x) any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from Anixter, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Seller to give
reasonably equivalent value to Anixter under the Receivables Sale Agreement in
consideration of the transfer by Anixter of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;
          (xi) any failure of Anixter to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator free and clear
of any Adverse Claim (other than as created hereunder); or any failure of
Anixter to give reasonably equivalent value to the applicable Originator under
the applicable Transfer Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;
          (xii) any failure to vest and maintain vested in the Agent for the
benefit of the Purchasers, or to transfer to the Agent for the benefit of the
Purchasers, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);
          (xiii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
          (xiv) any action or omission by any Seller Party which reduces or
impairs the rights of the Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable;
          (xv) any attempt by any Person, other than a Purchaser, to void any
Incremental Purchase or Reinvestment hereunder under statutory provisions or
common law or equitable action; and
          (xvi) the failure of any Receivable included in the calculation of the
Net Receivables Balance as an Eligible Receivable to be an Eligible Receivable
at the time so included.
Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change (i)
subjects any Purchaser or any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or a Purchaser’s or Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Purchaser or any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the

31



--------------------------------------------------------------------------------



 



overall net income of a Purchaser or Funding Source or taxes excluded by Section
10.1) or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source or a Purchaser, or credit extended by a Funding Source or a Purchaser
pursuant to a Funding Agreement or (iii) imposes any other condition the result
of which is to increase the cost to a Funding Source or a Purchaser of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source’s or Purchaser’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source or a Purchaser under a Funding
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent or the relevant Managing Agent, Seller shall pay to the applicable
Managing Agent, for the benefit of the relevant Funding Source or Purchaser,
such amounts charged to such Funding Source or Purchaser or such amounts to
otherwise compensate such Funding Source or such Purchaser for such increased
cost or such reduction. The term “Regulatory Change” shall mean (i) the adoption
after the date hereof of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency, or
(iii) the compliance, whether commenced prior to or after the date hereof, by
any Funding Source or Purchaser with the requirements of the final rule titled
Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance:
Regulatory Capital; Impact of Modifications to Generally Accepted Accounting
Principles; Consolidation of Asset-Backed Commercial Paper Programs; and Other
Related Issues, adopted by the United States bank regulatory agencies on
December 15, 2009 (the “FAS 166/167 Capital Guidelines”), or any existing or
future rules, regulations, guidance, interpretations or directives from the U.S.
bank regulatory agencies relating to the FAS 166/167 Capital Guidelines (whether
or not having the force of law).
     (b) A certificate of the applicable Purchaser or Funding Source setting
forth the amount or amounts necessary to compensate such Purchaser or Funding
Source pursuant to paragraph (a) of this Section 10.2 shall be delivered to
Seller and shall be conclusive absent manifest error. The Seller shall pay such
Purchaser or Funding Source the amount as due on any such certificate on the
next Settlement Date following receipt of such notice.
     (c) If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from the Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser or Funding Source believes that having the facility publicly
rated by one credit rating agency would reduce the amount of such compensation
by an amount deemed by such Purchaser or Funding Source to be material, such
Purchaser or Funding Source shall provide written notice to Seller and the
Servicer (a “Ratings Request”) that such Purchaser or Funding Source intends to
request a public rating of the facility from one credit rating agency

32



--------------------------------------------------------------------------------



 



selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least the equivalent of A by S&P and A2 by Moody’s (the “Specified
Rating”). Seller and the Servicer agree that they shall cooperate with such
Purchaser’s or Funding Source’s efforts to obtain the Specified Rating, and
shall provide the applicable credit rating agency (either directly or through
distribution to the Agent, Purchaser or Funding Source), any information
requested by such credit rating agency for purposes of providing and monitoring
the Specified Rating. The Purchasers shall pay the initial fees payable to the
credit rating agency for providing the rating and all ongoing fees payable to
the credit rating agency for their continued monitoring of the rating. Nothing
in this Section 10.2(c) shall preclude any Purchaser or Funding Source from
demanding compensation from Seller pursuant to Section 10.2(a) hereof at any
time and without regard to whether the Specified Rating shall have been
obtained, or shall require any Purchaser or Funding Source to obtain any rating
on the facility prior to demanding any such compensation from Seller.
     Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent, the
Managing Agents and Purchasers on demand all reasonable out-of-pocket costs and
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of any Purchaser’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel for the
Purchasers, Managing Agents and the Agent with respect thereto and with respect
to advising Purchasers, the Managing Agents and the Agent as to their respective
rights and remedies under this Agreement. Seller shall pay to the Agent or the
applicable Managing Agent on demand any and all costs and expenses of the Agent,
the Managing Agents and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.
ARTICLE XI
THE AGENT
     Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMCB to act as Agent hereunder and under each other Transaction
Document, and authorizes the Agent and such Purchaser’s related Managing Agent
to take such actions as Agent or Managing Agent, as the case may be, on its
behalf and to exercise such powers as are delegated to the Agent or such
Managing Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto.
Neither the Agent nor any Managing Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their respective functions and
duties hereunder and under the other Transaction Documents, (i) the Agent shall
act solely as agent for the Purchasers, (ii) each Managing Agent shall act
solely

33



--------------------------------------------------------------------------------



 



as agent for the Conduits and Financial Institutions in the related Purchase
Group and (iii) neither the Agent nor any Managing Agent shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any Seller
Party or any of such Seller Party’s successors or assigns. Neither the Agent nor
any Managing Agent shall be required to take any action that exposes the Agent
or the Managing Agents to personal liability or that is contrary to this
Agreement, any other Transaction Document or applicable law. The appointment and
authority of the Agent and the Managing Agents hereunder shall terminate upon
the indefeasible payment in full of all Aggregate Unpaids. Each Purchaser hereby
authorizes the Agent and the Managing Agent for its Purchase Group, as
applicable, to execute each of the Uniform Commercial Code financing statements,
this Agreement and such other Transaction Documents as may require the Agent’s
or such Managing Agent’s signature on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).
     Section 11.2 Delegation of Duties. The Agent and the Managing Agents may
execute any of their respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Agent nor any Managing Agent shall be responsible for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     Section 11.3 Exculpatory Provisions. None of the Agent, the Managing Agents
or any of their respective directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Agent nor any Managing Agent shall be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent has
received notice from Seller or a Purchaser. No Managing Agent shall have any
responsibility hereunder to any Purchaser other than the Purchasers in its
Purchase Group.
     Section 11.4 Reliance by Agent. The Agent and the Managing Agents shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller),
independent accountants and other experts selected by the Agent or

34



--------------------------------------------------------------------------------



 



any Managing Agent. The Agent and the Managing Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Conduits or the Required Financial Institutions or all of the
Purchasers, as applicable, as they deem appropriate and they shall first be
indemnified to their satisfaction by the Purchasers, provided that unless and
until the Agent or any Managing Agent shall have received such advice, or unless
the Required Financial Institutions or each Managing Agent, as applicable, shall
have directed the Agent to take or refrain from taking any action, the Agent or
such Managing Agent may take or refrain from taking any action, as the Agent or
such Managing Agent shall deem advisable and in the best interests of the
Purchasers. The Agent and the Managing Agents shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the related Conduits or the Required Financial Institutions or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.
     Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
     Section 11.6 Reimbursement and Indemnification. The Financial Institutions
agree to reimburse and indemnify the Agent, and the Financial Institutions in
each Purchase Group agree to reimburse the Managing Agent for such Purchase
Group, and their respective officers, directors, employees, representatives and
agents ratably according to their Pro Rata Shares or Adjusted Pro Rata Shares,
as applicable, to the extent not paid or reimbursed by the Seller Parties
(i) for any amounts for which the Agent, acting in its capacity as Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent, or any Managing Agent, acting
in its capacity as a Managing Agent, and acting on behalf of the related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents. If there is a Terminating
Financial Institution, for purposes of this Section, Pro Rata Share and Adjusted
Pro Rata Share shall be calculated based on such Terminating Financial
Institution’s Back-up Commitment immediately prior to its becoming a Terminating
Financial Institution; provided, however, that no Terminating Financial
Institution shall be required to reimburse or indemnify the Agent or any
Managing Agent, or their respective officers, directors, employees,
representatives or agents for any amounts referenced in this Section 11.6
resulting from events occurring after such Terminating Financial Institution’s
Capital shall have been paid in full.

35



--------------------------------------------------------------------------------



 



     Section 11.7 Agents in their Individual Capacities. The Agent, each
Managing Agent and each of its respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Seller Party
or any Affiliate of any Seller Party as though it were not the Agent or a
Managing Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent and each Managing Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not the Agent or a
Managing Agent, and the terms “Financial Institution,” “Purchaser,” “Financial
Institutions” and “Purchasers” shall include the Agent and each Managing Agent
in its individual capacity.
     Section 11.8 Successor Agent. The Agent may, upon fifteen (15) days’ notice
to Seller and the Purchasers, and the Agent will, upon the direction of all of
the Purchasers (other than such Agent, in its individual capacity) resign as
Agent. Each Managing Agent may, upon fifteen (15) days’ notice to Seller and the
Purchasers in its Purchase Group, and a Managing Agent will, upon the direction
of all the Purchasers in its Purchase Group (other than such Managing Agent in
its individual capacity), resign as Managing Agent. If the Agent shall resign,
then the Required Financial Institutions during such fifteen-day period shall
appoint from among the Purchasers a successor agent. If a Managing Agent shall
resign, then the Purchasers in the related Purchase Group shall appoint a
successor agent during such fifteen-day period. If for any reason no successor
agent is appointed by the Required Financial Institutions or the applicable
Purchase Group, as applicable, during such fifteen-day period, then effective
upon the termination of such fifteen-day period, the Purchasers shall perform
all of the duties of the Agent, or the Purchasers in the related Purchase Group
shall perform all of the duties of the applicable Managing Agent, as applicable,
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for all purposes shall deal directly
with the Purchasers. After the effectiveness of any retiring Agent’s or Managing
Agent’s resignation hereunder as Agent or Managing Agent, as applicable, the
retiring Agent or Managing Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent or Managing Agent under this Agreement and under the other Transaction
Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Assignments.
          (a) The Seller, each Financial Institution and each other party hereto
hereby agree and consent to the complete or partial assignment (or
participation) by each Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to the Financial
Institutions pursuant to a Liquidity Agreement, and upon such assignment, such
Conduit shall be released from its obligations, if any, so assigned. Further,
with the consent of the Seller (not to be unreasonably withheld), each Conduit
may assign all of its rights and obligations hereunder to another commercial
paper issuing conduit for which the Managing Agent of such assigning Conduit
acts as administrator. Further, Seller and each Financial

36



--------------------------------------------------------------------------------



 



Institution hereby agree that any assignee of a Conduit of this Agreement or all
or any of the Purchaser Interests of such Conduit shall have all of the rights
and benefits under this Agreement as if the term “Conduit” explicitly referred
to such party, and no such assignment shall in any way impair the rights and
benefits of the Conduits hereunder. Neither the Seller nor the Servicer shall
have the right to assign its rights or obligations under this Agreement.
          (b) Any Financial Institution may at any time and from time to time,
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement and its Liquidity
Agreement pursuant to an assignment agreement, substantially in the form set
forth in Exhibit VII hereto (the “Assignment Agreement”) executed by such
Purchasing Financial Institution and such selling Financial Institution. The
consent of the Conduit or Conduits in such Financial Institution’s Purchase
Group and the Agent shall be required prior to the effectiveness of any such
assignment. Each assignee of a Financial Institution must have a short-term debt
rating of A-1 or better by S&P and P-1 by Moody’s (the “Required Ratings”) and
must agree to deliver to the Agent, promptly following any request therefor by
the Managing Agent for its Purchase Group or the affected Conduit or Conduits,
an enforceability opinion in form and substance satisfactory to such Managing
Agent and such Conduit or Conduits. Upon delivery of the executed Assignment
Agreement to the Agent (with a copy to the Seller), such selling Financial
Institution shall be released from its obligations hereunder to the extent of
such assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Agent shall be required.
          (c) Each of the Financial Institutions agrees that in the event that
it shall cease to have the Required Ratings (an “Affected Financial
Institution”), such Affected Financial Institution shall be obliged, at the
request of the Conduits in such Financial Institution’s Purchase Group or the
applicable Managing Agent, to assign all of its rights and obligations hereunder
and under its Liquidity Agreement to (x) another Financial Institution or
(y) another funding entity nominated by such Managing Agent and acceptable to
the affected Conduit or Conduits that has the Required Ratings, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Capital and Yield owing to the Financial Institutions and all accrued but
unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the Purchaser Interests of the Financial Institutions. In the event and
on the date that an Affected Financial Institution becomes a Terminating
Financial Institution, the Purchase Limit shall be reduced by an amount equal to
such Affected Financial Institution’s Back-up Commitment.
     Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, its obligation to purchase Purchaser
Interests from the applicable Conduits under a Liquidity Agreement or any other
interest of such Financial Institution hereunder. Notwithstanding any such sale
by a Financial Institution of a participating interest to a Participant, such
Financial Institution’s rights

37



--------------------------------------------------------------------------------



 



and obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection with such Financial Institution’s rights and obligations under
this Agreement. Each Financial Institution agrees that any agreement between
such Financial Institution and any such Participant in respect of such
participating interest shall not restrict such Financial Institution’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 13.1(b)(i).
     Section 12.3 Extension of Liquidity Termination Date. The Seller may advise
any Managing Agent in writing of its desire to extend the Liquidity Termination
Date for an additional 364 days, provided such request is made not more than
60 days prior to, and not less than 40 days prior to, the then current Liquidity
Termination Date. Each Managing Agent so advised by the Seller shall promptly
notify each Financial Institution in its related Purchase Group of any such
request and each such Financial Institution shall notify its related Managing
Agent, the Agent and the Seller of its decision to accept or decline the request
for such extension no later than 30 days prior to the then current Liquidity
Termination Date (it being understood that each Financial Institution may accept
or decline such request in its sole discretion and on such terms as it may
elect, and the failure to so notify its Managing Agent, the Agent and the Seller
shall be deemed an election not to extend by such Financial Institution and,
with respect to SunTrust and JPMCB, their respective Conduits; it being further
understood that SunTrust’s or JPMCB’s decision to decline an extension request
shall also constitute the decision of its related Conduit to decline such
extension request). In the event that at least one Financial Institution and the
Conduit in its Purchase Group agree to extend the Liquidity Termination Date,
the Seller Parties, the Agent, the applicable Conduit or Conduits, the extending
Financial Institutions and the applicable Managing Agent or Agents shall enter
into such documents as such extending Financial Institutions may deem necessary
or appropriate to reflect such extension, and all reasonable costs and expenses
incurred by such Financial Institutions, such Conduit or Conduits, such Managing
Agent or Agents and the Agent (including reasonable attorneys’ fees) shall be
paid by the Seller. In the event that any Financial Institution (a) declines the
request to extend the Liquidity Termination Date or (b) is in a Purchase Group
with respect to which the Seller did not seek an extension of the Liquidity
Termination Date (each such Financial institution being referred to herein as a
“Non-Renewing Financial Institution”), and, in the case of a Non-Renewing
Financial Institution described in clause (a), the Back-up Commitment and
Liquidity Commitment of such Non-Renewing Financial Institution are not assigned
to another Person in accordance with the terms of this Article XII prior to the
then current Liquidity Termination Date, the Purchase Limit shall be reduced by
an amount equal to each such Non-Renewing Financial Institution’s Back-up
Commitment on the then current Liquidity Termination Date.
     Section 12.4 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller, any Managing Agent or the Administrative Agent; provided that no such
pledge or grant of a security interest

38



--------------------------------------------------------------------------------



 



shall release a Financial Institution from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Financial Institution as a party
hereto.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Waivers and Amendments.
          (a) No failure or delay on the part of the Agent, any Managing Agent
or any Purchaser in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b); it being understood that notwithstanding anything in this
Section 13.1(b) to the contrary, no material amendment to this Agreement shall
become effective with respect to any Conduit unless, if required by the
documents governing such Conduit’s commercial paper program, such Conduit (or
the applicable Managing Agent on its behalf) shall have received written
confirmation from each of the Rating Agencies that such amendment shall not
result in the reduction or withdrawal of the rating of such Conduit’s Commercial
Paper. The Conduits, the Seller, the Servicer, the Managing Agents and the
Agent, at the direction of the Required Financial Institutions, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:
          (i) without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield (or any component thereof), (C) reduce any fee payable to the Agent or the
Managing Agents for the benefit of the Purchasers, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share (except as may be required pursuant to a
Conduit’s Liquidity Agreement) or any Financial Institution’s Back-up Commitment
or Liquidity Commitment, (E) amend, modify or waive any provision of the
definition of Required Financial Institutions, this Section 13.1(b), (F) consent
to or permit the assignment or transfer by Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Facility
Termination Date”, “Eligible Receivable”, “Loss Reserve”, “Default Proxy Ratio”,
“Delinquency Ratio”, “Delinquent Receivable”, “Dilution Reserve”, “Dilution
Reserve Ratio”, “Dilution Trigger Ratio”, “Loss Reserve”, “Loss Reserve Ratio”,
“Loss-to-Liquidation Ratio”, or “Yield Reserve”, or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses; or

39



--------------------------------------------------------------------------------



 



          (ii) without the written consent of the Agent or any Managing Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of the Agent or such Managing Agent, as
applicable.
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions in any Purchase Group (other than the Purchase Group to which such
Financial Institutions are being added), the Agent may, with the consent of
Seller, amend this Agreement solely to add additional Persons as Financial
Institutions hereunder and (ii) the Agent, the Required Financial Institutions,
the Managing Agents, and the Conduits may enter into amendments to modify any of
the terms or provisions of Article XI, Article XII and Section 13.13 or any
other provision of this Agreement without the consent of Seller, provided that
such amendment has no negative impact upon Seller. Any modification or waiver
made in accordance with this Section 13.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers, the Managing Agents
and the Agent.
     Section 13.2 Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic facsimile transmission or similar writing) and shall be
given to the other parties hereto at their respective addresses or telecopy
numbers set forth on the signature pages hereof or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 13.2. Seller
hereby authorizes the Agent to effect purchases and each Managing Agent to make
Tranche Period and Discount Rate selections based on telephonic notices made by
any Person whom the Agent or such Managing Agent, as applicable, in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Agent or the applicable Managing Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent or such
Managing Agent, the records of the Agent or such Managing Agent shall govern
absent manifest error.
     Section 13.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

40



--------------------------------------------------------------------------------



 



     Section 13.4 Protection of Ownership Interests of the Purchasers.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent or any Managing
Agent may request, to perfect, protect or more fully evidence the Purchaser
Interests, or to enable the Agent or the Purchasers to exercise and enforce
their rights and remedies hereunder. At any time after the occurrence of an
Amortization Event, the Agent may (or at the direction of the Managing Agents,
shall), or the Agent may (or at the direction of the Managing Agents, shall)
direct Seller or the Servicer to, notify the Obligors of Receivables, at
Seller’s expense, of the ownership or security interests of the Purchasers under
this Agreement and may (or at the direction of the Managing Agents, shall) also
direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Agent or its designee. Seller or the
Servicer (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3. Each Seller Party irrevocably authorizes
the Agent at any time and from time to time in the sole discretion of the Agent,
and appoints the Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion (including
financing statements describing the collateral covered thereby as “all assets”
of the Seller or words to similar effect) to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.
     Section 13.5 Confidentiality.
          (a) Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the Agent, the Managing Agents and the Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding. Anything herein to the contrary
notwithstanding, each Seller Party, each Purchaser, the Agent, each Indemnified
Party and any successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of

41



--------------------------------------------------------------------------------



 



the foregoing have been so authorized since the commencement of discussions
regarding the transactions. In addition, each Purchaser (or any administrative
agent on its behalf), may disclose any information delivered to it in connection
with any Transaction Document to a nationally recognized statistical rating
organization in compliance with Rule 17g-5 under the Securities Exchange Act of
1934 (or to any other rating agency in compliance with any similar rule or
regulation in any relevant jurisdiction).
          (b) Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Managing Agents or the Purchasers by each other,
(ii) by the Agent, the Managing Agents or the Purchasers to any prospective or
actual assignee or participant of any of them and (iii) by the Agent or the
Managing Agents to any rating agency, Commercial Paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to the Conduits or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which either Managing Agent acts as the administrative
agent and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided that any Person receiving
information shall be advised by the Agent or the applicable Managing Agent, as
applicable, of the obligation to keep such information confidential. In
addition, the Purchasers, the Managing Agents and the Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law), provided that
Purchasers, the Managing Agents and Agent shall, if practicable, notify Seller
in advance prior to disclosure and will use reasonable efforts to cooperate with
Seller at Seller’s expense in obtaining any protective order for such
information.
          (c) Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree and acknowledge that each of them and each of
their employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably
necessary, to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
     Section 13.6 Bankruptcy Petition. Each of the Seller, the Servicer, the
Agent, each Managing Agent and each Financial Institution hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against, such Conduit or any
such entity any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
     Section 13.7 Limitation of Liability; Limitation on Payment; No Recourse.
          (a) Except with respect to any claim arising out of the willful
misconduct or gross negligence of any Purchaser, Financial Institution, Managing
Agent or the Agent, no claim

42



--------------------------------------------------------------------------------



 



may be made by any Seller Party or any other Person against any Conduit, the
Agent, any Managing Agent, or any Financial Institution or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
          (b) No Conduit shall be required to make payment of the amounts
required to be paid pursuant hereto unless, and then only to the extent that,
such Conduit has Excess Funds (as defined below). If a Conduit does not have
Excess Funds, the excess of the amount due hereunder over the amount paid shall
not constitute a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
against such Conduit until such time as such Conduit has Excess Funds. If a
Conduit does not have sufficient Excess Funds to make any payment due hereunder,
then such Conduit may pay a lesser amount and make additional payments that in
the aggregate equal the amount of deficiency as soon as possible thereafter. The
term “Excess Funds” means with respect to a Conduit the excess of (1) the
aggregate projected value of such Conduit’s assets and other property (including
cash and cash equivalents), over (2) the sum of (A) the sum of all scheduled
payments of principal, interest and other amounts payable on publicly or
privately placed indebtedness of such Conduit for borrowed money, plus (B) the
sum of all other liabilities, indebtedness and other obligations of such Conduit
for borrowed money or owed to any credit or liquidity provider, together with
all unpaid interest then accrued thereon, plus (C) all taxes payable by such
Conduit to the Internal Revenue Service, plus (D) all other indebtedness,
liabilities and obligations of such Conduit then due and payable, but the amount
of any liability, indebtedness or obligation of such Conduit shall not exceed
the projected value of the assets to which recourse for such liability,
indebtedness or obligation is limited. Excess Funds shall be calculated once
each Business Day.
     Section 13.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
     Section 13.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER

43



--------------------------------------------------------------------------------



 



JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY
MANAGING AGENT OR ANY PURCHASER OR ANY AFFILIATE OF SUCH PARTIES INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.
     Section 13.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
     Section 13.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 13.5 and 13.6 shall be continuing and shall survive any
termination of this Agreement.
     Section 13.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 13.13 Agent Roles.
          (a) JPMCB Roles. Each of the Financial Institutions acknowledges that
JPMCB acts, or may in the future act, (i) as Agent for the Purchasers, (ii) as
Managing Agent for Falcon, (iii) as issuing and paying agent for Falcon’s
Commercial Paper, (iv) to provide credit or

44



--------------------------------------------------------------------------------



 



liquidity enhancement for the timely payment for the Commercial Paper and (v) to
provide other services from time to time for some or all of the Conduits
(collectively, the “JPMCB Roles”). Without limiting the generality of this
Section 13.13(a), each Financial Institution hereby acknowledges and consents to
any and all JPMCB Roles and agrees that in connection with any JPMCB Role, JPMCB
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as Agent and Managing
Agent for the related Conduits, and the giving of notice to the Agent or
Managing Agent of a mandatory purchase pursuant its Liquidity Agreement.
          (b) Managing Agent Institution Roles. Each of the Financial
Institutions acknowledges that each Financial Institution that serves as a
Managing Agent hereunder (a “Managing Agent Institution”) acts, or may in the
future act, (i) as Managing Agent for a Conduit or Conduits, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper and
(iv) to provide other services from time to time for some or all of the Conduits
(collectively, the “Managing Agent Institution Roles”). Without limiting the
generality of this Section 13.13(b), each Financial Institution hereby
acknowledges and consents to any and all Managing Agent Institution Roles and
agrees that in connection with any Managing Agent Institution Role, the
applicable Managing Agent Institution may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as Managing Agent for the related Conduits, and the
giving of notice to the Agent or Managing Agent of a mandatory purchase pursuant
to its liquidity back-stop program.
     Section 13.14 Commercial Paper. Anixter and the Seller hereby acknowledge
and agree that any Purchaser or any affiliate of a Purchaser may, from time to
time (but without any obligation) purchase and hold Commercial Paper issued by
any Conduit for its own account, regardless of the terms (so long as such terms
are substantially similar to the terms of a sale of Commercial Paper to a third
party).
     Section 13.15 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser or the Agent or any assignee thereof of any
obligation of Seller or any Originator or any other person arising in connection
with the Receivables, the Related Security, or the related Contracts, or any
other obligations of Seller or any Originator.
          (b) In addition to any ownership interest which the Agent may from
time to time acquire pursuant hereto, Seller hereby grants to the Agent for the
ratable benefit of the Purchasers a valid and perfected security interest in all
of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box,

45



--------------------------------------------------------------------------------



 



each Collection Account, all Related Security, all other rights and payments
relating to such Receivables, and all proceeds of any thereof prior to all other
liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids. The Agent and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.
          (c) If, notwithstanding the intention of the parties expressed above,
any sale or transfer by Seller hereunder shall be characterized as a secured
loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a “Recharacterization”), then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, Seller represents
and warrants that each remittance of Collections to the Agent or the Purchasers
hereunder will have been (i) in payment of a debt incurred in the ordinary
course of business or financial affairs and (ii) made in the ordinary course of
business or financial affairs.
[SIGNATURE PAGES FOLLOW]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized signatories as of the date
hereof.

            ANIXTER RECEIVABLES CORPORATION
      By:   /S/ ROD SHOEMAKER         Name:   Rod Shoemaker        Title:  
V.P.-Treasurer 

                Address: c/o Anixter Inc.
                    2301 Patriot Boulevard
                    Glenview, IL 60026
   

            ANIXTER INC.
      By:   /S/ ROD SHOEMAKER         Name:   Rod Shoemaker        Title:  
V.P.-Treasurer     

                Address: Anixter Inc.
                    2301 Patriot Boulevard
                    Glenview, IL 60026
   

Signature Page
to
Second Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



            FALCON ASSET SECURITIZATION COMPANY LLC, as a Conduit
      By:   JPMorgan Chase Bank, N.A., its attorney-in-fact             By:  
/S/ JOEL GEDROIC         Name:   Joel Gedroic        Title:   Executive
Director     

            Address: c/o JPMorgan Chase Bank, N.A., as
               Managing Agent
               Asset Backed Finance
               Suite IL1-0079, 1-19
               Chase Tower
               Chicago, Illinois 60670-0079

Fax:        (312) 732-1844
   

            JPMORGAN CHASE BANK, N.A., as a Financial
Institution, a Managing Agent and as Agent
      By:   /S/ JOEL GEDROIC         Name:   Joel Gedroic        Title:  
Executive Director     

            Address: JPMorgan Chase Bank, N.A.
                Asset Backed Finance
                Suite IL1-0596, 1-21
                Chase Tower
                Chicago, Illinois 60670-0596

Fax:        (312) 732-4487
   

Signature Page
to
Second Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC, as a Conduit
      By:   /S/ DORIS J. HEARN         Name:   Doris J. Hearn        Title:  
Vice President
 

            Address: Three Pillars Funding LLC 
               c/o Amacar Group, L.L.C.
               6525 Morrison Boulevard
               Suite 318
               Charlotte, NC 28211

Fax:        (704) 365-1362
   

            SUNTRUST BANK, as a Financial Institution
      By:   /S/ JOSEPH R. FRANKE         Name:   Joseph R. Franke        Title:

Address:




Fax: Senior Vice President

  SunTrust Bank
  24th Floor MC 3950
  303 Peachtree Street
  Atlanta, GA 30308

(404) 230-1344   

Signature Page
to
Second Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



           

SUNTRUST ROBINSON HUMPHREY, INC., as a Managing Agent
      By:   /S/ MICHAEL PEDEN         Name:   Michael Peden        Title:

Address:



Fax: Vice President

  SunTrust Robinson Humphrey, Inc.
  24th Floor MC 3950
  303 Peachtree Street
  Atlanta, GA 30308
  (404) 230-1344     

Signature Page
to
Second Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
     “Accu-Tech” means Accu-Tech Corporation, a Georgia corporation.
     “Accu-Tech Accounts” means, collectively, Collection Account #’s
3750777965, 3750777981 and 3750905180 maintained at Bank of America, N.A.
     “Accu-Tech Receivables” means any Receivables originated by Accu-Tech and
sold to Anixter pursuant to the Accu-Tech Transfer Agreement.
     “Accu-Tech Transfer Agreement” means that certain Receivables Transfer
Agreement, dated as of the date hereof, between Accu-Tech and Anixter, as the
same may be amended, restated or otherwise modified from time to time.
     “Adjusted Pro Rata Share” means, for each Financial Institution, the
Back-up Commitment of such Financial Institution within a given Purchase Group
divided by the sum of the Back-up Commitments of each Financial Institution in
such Purchase Group, adjusted as necessary to give effect to any assignments
pursuant to Section 12.1(b) and to the termination of the Back-up Commitment of
any Terminating Financial Institution in such Purchase Group.
     “Adverse Claim” means a lien, security interest, charge or encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person.
     “Affected Financial Institution” has the meaning specified in
Section 12.1(c).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 33% or more (or, in the case of an Affiliate of a Purchaser, 20% or
more) of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
     “Agent” has the meaning set forth in the preamble to this Agreement.
     “Aggregate Capital” means, as of any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.

1



--------------------------------------------------------------------------------



 



     “Aggregate Reduction” has the meaning set forth in Section 1.3.
     “Aggregate Reserves” means, on any date of determination, the sum of the
Loss Reserve, the Servicer Reserve, the Yield Reserve, and the Dilution Reserve.
     “Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, Yield, Aggregate Capital and all
other unpaid Obligations (whether due or accrued) at such time.
     “Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.
     “Agreement Accounting Principles” means GAAP as of the date of this
Agreement together with any changes in GAAP after the date hereof which are not
“Material Accounting Changes” (as defined below). If any changes in GAAP are
hereafter required or permitted and are adopted by Anixter International Inc. or
Anixter with the agreement of its independent certified public accountants and
such changes result in a material change in the method of calculation of any of
the financial covenants, restrictions or standards herein or in the related
definitions or terms used therein (“Material Accounting Changes”), the parties
hereto agree to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating Anixter’s consolidated
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, that no Material Accounting Change shall be
given effect in such calculations until such provisions are amended in a manner
reasonably satisfactory to the Required Financial Institutions. If such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean GAAP as of the date of such amendment together
with any changes in GAAP after the date of such amendment which are not Material
Accounting Changes.
     “Amortization Date” means the earliest to occur of:
     (i) the day on which any of the conditions precedent set forth in
Section 6.2 (except for Section 6.2(d)(iii)) are not satisfied;
     (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d)(ii);
     (iii) the Business Day specified in a written notice from the Agent
pursuant to Section 9.2 following the occurrence of any other Amortization
Event; and
     (iv) the Business Day specified in a written notice from the Agent
following the failure to obtain the Specified Rating within 90 days following
delivery of a Ratings Request to Seller and the Servicer, and (v) the date which
is thirty (30) Business Days after the Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.
     “Amortization Event” has the meaning set forth in Article IX.

2



--------------------------------------------------------------------------------



 



     “Applicable Loss Horizon Period” means, at any time:
     (a) if Rating Level I is in effect, the four Collection Periods most
recently ended;
     (b) if (x) Rating Level II is in effect or (y) Rating Level I is in effect
and the Servicer has notified the Managing Agents that it will deliver Reports
as if Rating Level II were in effect (and the Servicer is actually delivering
Reports as if Rating Level II were in effect), the three Collection Periods most
recently ended and one-half of the fourth Collection Period most recently ended;
     (c) if Rating Level III is in effect, the three Collection Periods most
recently ended and one-quarter of the fourth Collection Period most recently
ended; and
     (d) if Rating Level IV is in effect, the three Collection Periods most
recently ended.

    For purposes of clarification, if any Applicable Loss Horizon Period
includes a fraction of a Collection Period, the aggregate Outstanding Balance of
all Receivables generated during such fraction of such Collection Period for
purposes of calculating the Loss Horizon Ratio shall be calculated by
multiplying (a) such fraction by (b) the aggregate Outstanding Balance of all
Receivables generated during such Collection Period.

     “Applicable Margin” means 2.90%.
     “Assignment Agreement” has the meaning set forth in Section 12.1(b).
     “Authorized Officer” means, with respect to any Person, its president,
corporate controller, treasurer or chief financial officer.
     “Back-up Commitment” means, for each Financial Institution, the commitment
of such Financial Institution to purchase Purchaser Interests from the Seller,
in an amount not to exceed (x) in the aggregate, the amount set forth opposite
such Financial Institution’s name under the Back-up Commitment column on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof, and (y) with respect to any individual purchase from the
Seller hereunder, its Pro Rata Share of the Purchase Price therefor.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended, and any successor statute thereto.
     “Base Rate” means:
     (a) with respect to each Financial Institution in the Falcon Purchase
Group, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the LIBO Rate for a one month Tranche Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance

3



--------------------------------------------------------------------------------



 



of doubt, the LIBO Rate for purposes of this definition for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day; and
     (b) with respect to each Financial Institution in the Three Pillars
Purchase Group, for any day, a rate per annum equal to the greater of (i) the
SunTrust Federal Funds Rate most recently determined by SunTrust Bank plus one
half of one percent (0.50%), and (ii) the SunTrust Prime Rate.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, the SunTrust Federal Funds Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, the SunTrust Federal Funds Rate or the
LIBO Rate, respectively.
     “Broken Funding Costs” means, with respect to the Falcon Purchase Group,
Falcon Broken Funding Costs and, with respect to the Three Pillars Purchase
Group, Three Pillars Broken Funding Costs.
     “Business Day” means any day on which banks are not authorized or required
to close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
     “Capital” means with respect to any Purchaser Interest, at any time,
(A) the Purchase Price of such Purchaser Interest, minus (B) the sum of the
aggregate amount of Collections and other payments received by the Agent or the
applicable Managing Agent which in each case have been applied to reduce the
Capital of such Purchaser Interest in accordance with the terms and conditions
of this Agreement; provided that such Capital shall be restored (in accordance
with Section 2.5) in the amount of any Collections or other payments so received
and applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
     “Capital Pro Rata Share” means, for any Purchaser at any time, the amount
of Capital allocated to the Purchaser Interests of such Purchaser at such time
divided by the Aggregate Capital at such time.
     “Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of any Seller Party or (ii) the failure of Anixter to own, directly or
indirectly, 100% of the equity interests of the Seller.
     “Charged-Off Receivable” means a Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would

4



--------------------------------------------------------------------------------



 



be written off Seller’s books as uncollectible, (iv) which has been identified
by Seller as uncollectible or (v) as to which any payment, or part thereof,
remains unpaid for 120 days or more from the original invoice date for such
Receivable.
     “Closing Date” means May 31, 2011.
     “Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
     “Collection Account Agreement” means an account control agreement in form
and substance reasonably satisfactory to the Agent.
     “Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
     “Collection Notice” means a “notice of exclusive control”, a “springing
notice” or the equivalent of any of the foregoing that could be delivered by the
Agent to a Collection Bank from time to time pursuant to a Collection Account
Agreement.
     “Collection Period” means each fiscal month of the Seller Parties.
     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
     “Commercial Paper” means promissory notes of any Conduit issued by such
Conduit in the commercial paper market.
     “Conduit” means each of Falcon and Three Pillars, and their respective
successors and assigns as Conduits hereunder.
     “Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of Consolidated EBITDA and Rental
Expense to (b) the Consolidated Fixed

5



--------------------------------------------------------------------------------



 



Charge Expense, in each case determined in accordance with Section 7.18 of the
Credit Agreement as in effect as of the date hereof for the period of four
consecutive Fiscal Quarters ending on or immediately prior to such determination
date.
     “Consolidated Fixed Charge Expense” means, for any period, the net interest
expense of the Consolidated Group (including the interest component of capital
leases, the interest component of synthetic lease obligations, commitment fees
and fees for standby letters of credit, excluding amortization of deferred
financing fees) plus consolidated yield or discount accrued on the outstanding
aggregate investment or principal amount of claims held by purchasers, assignees
or other transferees of (or of interests in) receivables of Anixter and its
Subsidiaries in connection with any Receivables Securitization Transaction (as
defined in the Credit Agreement in effect as of the date hereof) (regardless of
the accounting treatment of such Receivables Securitization Transaction) plus
Rental Expense for such period calculated in accordance with Agreement
Accounting Principles.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Consolidated Group on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations (as defined in the
Credit Agreement in effect as of the date hereof)), (b) that portion of
obligations with respect to capital leases that are capitalized in the
consolidated balance sheet of the Consolidated Group, (c) the principal portion
of synthetic lease obligations, (d) the outstanding aggregate investment or
principal amount of claims held by purchasers, assignees or transferees of (or
of interests in) receivables under Receivables Securitization Transactions (as
defined in the Credit Agreement in effect as of the date hereof), and
(e) without duplication, all Accommodation Obligations (as defined in the Credit
Agreement in effect as of the date hereof) with respect to Indebtedness of the
type specified in subsections (a), (b), (c) and (d) above of Persons other than
Anixter or any Subsidiary.
     “Consolidated Group” means Anixter and each of its Subsidiaries.
     “Consolidated Net Income” means, for any period, for the Consolidated Group
on a consolidated basis, the net income of the Consolidated Group for that
period, determined in accordance with Agreement Accounting Principles.
     “Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
     “CP Rate” means for any Accrual Period, with respect to any Purchaser
Interest owned by the Falcon Purchase Group, the Falcon CP Rate and with respect
to any Purchaser Interest owned by the Three Pillars Purchase Group, the Three
Pillars CP Rate.
     “Credit Agreement” means that certain Five-Year Revolving Credit Agreement
dated as of April 8, 2011 by and among Anixter, the Subsidiaries of Anixter
identified as Borrowing Subsidiaries thereunder, Wells Fargo Bank, National
Association as Administrative Agent, Bank of America, N.A. and JPMCB, as
Co-Syndication Agents, SunTrust Bank and The Royal Bank

6



--------------------------------------------------------------------------------



 



of Scotland plc as Co-Documentation Agents, and the lenders party thereto from
time to time, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
     “Credit and Collection Policy” means (i) Anixter’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and (ii) Accu-Tech’s credit and collection policies and practices
relating to Contracts and Receivables existing on the date hereof, as summarized
in Exhibit VIII and as modified from time to time in accordance with this
Agreement.
     “Daily Report” means a report, in the form agreed to by the Servicer and
the Managing Agents from time to time (appropriately completed), furnished by
the Servicer to the Managing Agents pursuant to Section 8.5.
     “Debt Rating” for any Person at any time means the then current rating by
(i) S&P, (ii) Moody’s or (iii) any other nationally recognized statistical
rating agency of such Person’s long term public senior unsecured noncredit
enhanced debt.
     “Deemed Collections” means the aggregate of all amounts Seller shall have
been deemed to have received as a Collection of a Receivable. Seller shall be
deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to such Receivable.
     “Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 3.90% above the Base Rate.
     “Default Proxy Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) equal to (i) the aggregate Outstanding Balance of
all Receivables (without duplication) which, as of the last day of such
Collection Period, remain unpaid for at least one hundred twenty (120) but less
than one hundred fifty (150) days from the original invoice date plus the
aggregate Outstanding Balance of all Receivables (without duplication) which,
consistent with the Credit and Collection Policy, were or should have been
written off the Seller’s books as uncollectible and are less than one hundred
twenty (120) days past invoice date during such period, divided by (ii) the
aggregate Outstanding Balance of all Receivables generated during the Collection
Period which ended on the date four (4) months prior to the last day of the
current Collection Period.
     “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

7



--------------------------------------------------------------------------------



 



     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original invoice date for
such Receivable.
     “Determination Date” means the third Business Day prior to each Monthly
Settlement Date.
     “Dilution Horizon Ratio” means, as of any date as set forth in the most
recent Monthly Report, a ratio computed by dividing (i) the aggregate of all
Receivables generated during the two (2) most recently ended Collection Periods
by (ii) the aggregate Net Receivables Balance as at the last day of the most
recently ended Collection Period.
     “Dilution Ratio” means, for any Collection Period, the ratio (expressed as
a percentage) computed as of the last day of such Collection Period by dividing
(i) the aggregate amount of Dilutions during such Collection Period by (ii) the
aggregate Outstanding Balance of all Receivables generated during the preceding
Collection Period.
     “Dilution Reserve” means, on any date, an amount equal to (x) the greater
of (i) 9% and (ii) the Dilution Reserve Ratio then in effect, times (y) the Net
Receivables Balance as of the close of business on the immediately preceding
Business Day.
     “Dilution Reserve Ratio” means, as of any date, an amount calculated as
follows:
     DRR = [(Stress Factor x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHR

                 
where:
       
 
       
DRR
  =   the Dilution Reserve Ratio;
 
       
ADR
  =   the average of the Dilution Ratios for the past twelve Collection Periods;
 
       
HDR
  =   the highest average Dilution Ratio for any two (2) consecutive Collection
Periods during the most recent twelve months; and
 
       
DHR
  =   the Dilution Horizon Ratio.

The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
     “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
     “Dilution Trigger Ratio” means, as of the end of any Collection Period, the
ratio (expressed as a percentage), computed as of the last day of such
Collection Period by dividing (i) the aggregate amount of Dilutions during such
Collection Period by (ii) the aggregate Outstanding Balance of all Receivables
at the end of such Collection Period minus the aggregate

8



--------------------------------------------------------------------------------



 



outstanding amount of all credit memos from Originators outstanding at the end
of such Collection Period.
     “Discount Rate” means, the LIBO Rate or the Base Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions, and any
Purchaser Interest of a Conduit, an undivided interest in which has been
assigned by such Conduit to a Financial Institution pursuant to the applicable
Liquidity Agreement.
     “Eligible Receivable” means, at any time, a Receivable:
          (i) the Obligor of which (a) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; (b) is not an Affiliate of any
of the parties hereto; (c) is not the subject of a proceeding under the
Bankruptcy Code or any other insolvency proceeding and (d) is not a government
or a governmental subdivision or agency;
          (ii) due from an Obligor that is the Obligor on another Receivable or
Receivables, and the Outstanding Balance of all Receivables from such Obligor
which are Charged-Off Receivables is less than 20% of the Outstanding Balance of
all Receivables from such Obligor;
          (iii) which is not a Charged-Off Receivable or a Delinquent
Receivable;
          (iv) which by its terms is due and payable within 90 days of the
original billing date therefor and has not had its payment terms extended;
provided, however, that no more than 25% of the aggregate Outstanding Balance of
all Receivables which are due and payable between 61 and 90 days of the original
billing date therefor will be deemed to be “Eligible Receivables”;
          (v) which is “an “account” within the meaning of Section 9-102(a)(2)
of the UCC of all applicable jurisdictions, and which represents all or part of
the sales price of merchandise, insurance and services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended;
          (vi) which is denominated and payable only in United States dollars in
the United States;
          (vii) which arises under a Contract in substantially the form of one
of the form contracts set forth on Exhibit IX hereto or otherwise approved by
the Managing Agents in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms;
          (viii) which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights

9



--------------------------------------------------------------------------------



 



and duties of any Originator or any of its assignees under such Contract (unless
such consent has been obtained) and (B) does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract;
          (ix) which arises under a Contract that contains an obligation to pay
a specified sum of money, contingent only upon the sale of goods or the
provision of services by an Originator;
          (x) which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation;
          (xi) which satisfies all applicable requirements of the Credit and
Collection Policy;
          (xii) which was generated in the ordinary course of an Originator’s
business;
          (xiii) which arises solely from the sale of goods or the provision of
services to the related Obligor by an Originator, and not by any other Person
(in whole or in part);
          (xiv) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent; provided, that
Agent shall not determine a Receivable to be ineligible pursuant to this clause
(xiv) because the Obligor is in a particular industry if on the date hereof any
Originator has outstanding Receivables from Obligors in such industry; and
provided further, that Agent shall not determine a Receivable to be ineligible
pursuant to this clause (xiv) because it is generated by a particular type of
business of any Originator if such Originator is engaged in such type of
business on the date hereof.
          (xv) which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against any Originator or any other
Adverse Claim;
          (xvi) due from an Obligor that holds no right as against any
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract);

10



--------------------------------------------------------------------------------



 



          (xvii) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;
          (xviii) all right, title and interest to and in which has been validly
transferred by (A) the applicable Originator directly to Anixter under and in
accordance with the applicable Transfer Agreement and subsequently to Seller
under and in accordance with the Receivables Sale Agreement, and Seller has good
and marketable title thereto free and clear of any Adverse Claim or (B) Anixter
directly to Seller under and in accordance with the Receivables Sale Agreement,
and Seller has good and marketable title thereto free and clear of any Adverse
Claim;
          (xix) (A) for which Anixter has given reasonably equivalent value to
the applicable Originator in consideration therefor pursuant to the applicable
Transfer Agreement, which was not made for or on account of an antecedent debt
and which is not voidable under any section of the Bankruptcy Code and for which
Seller has subsequently given reasonably equivalent value to Anixter in
consideration therefor pursuant to the Receivables Sale Agreement, which was not
made for or on account of an antecedent debt and which is not voidable under any
section of the Bankruptcy Code or (B) for which Seller has given reasonably
equivalent value to Anixter in consideration therefor pursuant to the
Receivables Sale Agreement, which was not made for or on account of an
antecedent debt and which is not voidable under any section of the Bankruptcy
Code;
          (xx) in which the Agent, for the benefit of the Purchasers, has a
valid and perfected first priority undivided percentage ownership or security
interest, free and clear of any Adverse Claim;
          (xxi) that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services, consigned goods or
“sale or return” goods and does not arise from a transaction for which any
additional performance by any Originator, or acceptance by or other act of the
Obligor thereunder, including any required submission of documentation, remains
to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law; and
          (xxii) which is not associated with the delivery of goods with “free
on board destination” terms (“FOB Receivables”) where goods have not yet been
delivered to the related Obligor (any determination whether a Receivable would
not constitute an Eligible Receivable hereunder because of this clause
(xxii) shall be made based upon (1) the information available to the Servicer at
such time and/or (2) the information with respect to accruals related to FOB
Receivables most recently prepared by the Servicer in accordance with
Section 8.5).

11



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Excluded Receivable” means indebtedness and other obligations owed to
Anixter, in respect of: (i) all accounts receivable generated by Anixter’s Latin
American export locations, (ii) all accounts receivable generated by Anixter’s
“Pacer”, “IMS” and “Pentacon” divisions which are not included in Anixter’s main
subledger system, (iii) all accounts receivable generated by any of Anixter’s
divisions which are acquired after July 24, 2009 which are not included in
Anixter’s main subledger system, (iv) all accounts receivable owing by Obligors
with the following customer prefixes: N-N, NN+, SIE or SG. (in each case, as
such customer prefixes are in effect or otherwise categorized as of July 24,
2009), and thereafter, and (v) all accounts receivable existing at Anixter’s
general corporate division coded WC (as such division is in effect or otherwise
structured as of July 24, 2009).
     “Facility Account” means Seller’s Account No. 8188016122 at Bank of
America.
     “Facility Termination Date” means the earliest of (i) the Liquidity
Termination Date and (ii) the Amortization Date.
     “Falcon” has the meaning set forth in the preamble in this Agreement.
     “Falcon Broken Funding Costs” means (a) for any Purchaser Interest owned by
JPMCB on behalf of the Purchasers in the Falcon Purchase Group which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to the Falcon
Liquidity Agreement or has a Tranche Period to which it is subject terminated
prior to the date on which it was originally scheduled to end; an amount equal
to the excess, if any, of (A) the Yield that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by JPMCB to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest with
respect to the same Purchaser, the amount of Yield actually accrued during the
remainder of such period on such Capital for the new Purchaser Interest, and
(y) to the extent such Capital is not allocated to another Purchaser Interest,
the income, if any, actually received during the remainder of such period by the
holder of such Purchaser Interest from investing the portion of such Capital not
so allocated, and (b) any loss or expense incurred by any Purchaser (including
any loss or expense incurred by reason of the liquidation or reemployment of
funds acquired by such Purchaser in order to make any such requested Incremental
Purchase) as a result of any Incremental Purchase not being made in accordance
with a request therefor under Section 1.2 (whether because of the failure of the
conditions precedent with respect to such Incremental Purchase to be satisfied
or for any other reason, other than default by the relevant Purchaser). All
Falcon Broken Funding Costs shall be due and payable upon demand.

12



--------------------------------------------------------------------------------



 



     “Falcon CP Rate” means for any Accrual Period for any Purchaser Interest
owned by Falcon if and to the extent it funds the Purchase or maintenance of its
Purchaser Interest by the issuance of commercial paper notes during such
Settlement Period, the per annum rate that reflects, for each day during such
Settlement Period, the sum of (i) discount accrued on Pooled Commercial Paper of
Falcon on such day, plus (ii) any and all accrued commissions in respect of
placement agents and commercial paper dealers, and issuing and paying agent fees
incurred, in respect of Pooled Commercial Paper of such Conduit for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper of Falcon for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial Paper
of Falcon, minus (v) any payment received on such day net of expenses in respect
of Broken Funding Costs related to the prepayment of any Purchaser Interest of
Falcon pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper; provided, however, that in addition
to the foregoing costs, if the Seller shall request any additional Purchase by
Falcon during any period of time determined by Falcon’s Managing Agent in its
sole discretion to result in an incrementally higher CP Rate applicable to such
additional Purchase, the Capital associated with any such additional Purchase
shall, during such period, be deemed to be funded by Falcon in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such higher CP Rate applicable only to such special
pool and charged each day during such period against such Capital.
     “Falcon LIBO Rate” means, with respect to any Tranche Period, the rate per
annum equal to the sum of:
     (i) (a) the applicable British Bankers’ Association Interest Settlement
Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as of
11:00 a.m. (London time) two Business Days prior to the first day of the
relevant Tranche Period, and having a maturity equal to such Tranche Period,
provided that, (1) if Reuters Screen FRBD is not available to the Agent for any
reason, the applicable LIBO Rate for the relevant Tranche Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Tranche Period, and having a maturity equal to such
Tranche Period, and (2) if no such British Bankers’ Association Interest
Settlement Rate is available to the Agent, the applicable LIBO Rate for the
relevant Tranche Period shall instead be the rate determined by the applicable
Managing Agent to be the rate at which such Managing Agent offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent
(or, in the case of clause (ii), such Managing Agent) in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Tranche Period; plus

13



--------------------------------------------------------------------------------



 



     (ii) the Applicable Margin in effect from time to time.
     “Falcon Liquidity Agreement” means an agreement entered into by Falcon with
its Financial Institutions in connection herewith for the purpose of providing
liquidity with respect to the Capital funded by Falcon under this Agreement.
     “Falcon Purchase Group” means Falcon, JPMCB and each of the Financial
Institutions identified as a member of the Falcon Purchase Group on Schedule A
hereto, together with their respective successors, assigns and participants.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fee Letter” means that certain letter agreement dated as of May 31, 2011
hereof among Seller and each Managing Agent, as it may be amended or modified
and in effect from time to time.
     “Finance Charges” means, with respect to a Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.
     “Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
     “Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of Anixter ending on or about March 31, June 30,
September 30 or December 31 of any fiscal year.
     “Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit, including
any Liquidity Agreement.
     “Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
     “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.
     “Group Pro Rata Share” means, with respect to any Purchase Group and as of
any date of determination, an amount equal to (expressed as a percentage) the
Back-Up Commitment of such Purchase Group on such date divided by the Purchase
Limit as of such date.
     “Group Purchase Limit” means, for each Purchase Group, the sum of the
Back-up Commitments of the Financial Institutions in such Purchase Group,
adjusted as necessary to give

14



--------------------------------------------------------------------------------



 



effect to the termination of the Back-up Commitment of any Terminating Financial
Institution in such Purchase Group.
     “Incremental Purchase” means a purchase of one or more Purchaser Interests
which increases the total outstanding Aggregate Capital hereunder.
     “Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication): (i) all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; (ii) any direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), banker’s acceptances, bank guaranties, surety bonds and similar
instruments; (iii) net obligations under any hedging contract in an amount equal
to (x) if such hedging contract has been closed out, the termination value
thereof, or (y) if such hedging contract has not been closed out, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such hedging contract; (iv)
whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (v) capital leases and synthetic lease obligations; (vi) the
outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or transferees of (or of interests in) receivables of such
Person in connection with any Receivables Securitization Transaction (as defined
in the Credit Agreement in effect as of the date hereof); and (vii) all
Accommodation Obligations (as defined in the Credit Agreement in effect as of
the date hereof) of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Financial Institutions. The amount of any capital lease or synthetic
lease obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness (as defined in the Credit Agreement in effect as of the date
hereof) in respect thereof as of such date.
     “Independent Director” shall mean a member of the Board of Directors of
Seller who (i) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years, and shall not be as long as such
Person is a director of Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): the Servicer, any Originator, or any
of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous

15



--------------------------------------------------------------------------------



 



consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (iii) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.
     “JPMCB” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors.
     “Leverage Ratio” means, as of any date of determination, for Anixter and
its Subsidiaries, determined on a consolidated basis and in accordance with
Section 7.18 of the Credit Agreement as in effect as of the date hereof, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four Fiscal Quarters ending on or
immediately prior to such date, provided that, for purposes of calculating the
Leverage Ratio, Consolidated EBITDA shall be calculated on a pro forma basis (in
accordance with Article 11 of Regulation S-X of the Commission) to the extent
necessary to give effect to (i) any acquisition made by Anixter or any
Subsidiary during such period (without giving effect to any increase in
Consolidated EBITDA reflecting projected synergies resulting from such
acquisition) so long as, and to the extent that, (A) Anixter delivers to the
Agent (which shall promptly deliver to each Financial Institution) a summary in
reasonable detail of the underlying assumptions, and the calculations made, in
computing Consolidated EBITDA on a pro forma basis and (B) the Required
Financial Institutions do not object to such assumptions and/or calculations
within 10 Business Days after receipt thereof; and (ii) any divestiture of a
Subsidiary, division or other operating unit made during such period.
     “LIBO Rate” means the Falcon LIBO Rate or the Three Pillars LIBO Rate, as
the case may be.
     “Liquidity Agreement” means the Falcon Liquidity Agreement and/or the Three
Pillars Liquidity Agreement, as the case may be.
     “Liquidity Commitment” means, for each Financial Institution, the
commitment of such Financial Institution to purchase Purchaser Interests from
the Conduit in its Purchase Group in an amount not to exceed (a) in the
aggregate, the amount set forth opposite such Financial Institution’s name under
the Liquidity Commitment Column on Schedule A to this Agreement, as such amount
may be modified in accordance with the terms hereof, and (b) with respect to any
individual purchase from such Conduit, its Adjusted Pro Rata Share of the
Purchase Price therefor.
     “Liquidity Termination Date” means May 31, 2013.
     “Lock-Box” means each locked postal box with respect to which a bank who
has executed a Collection Account Agreement has been granted exclusive access
for the purpose of retrieving and processing payments made on the Receivables
and which is listed on Exhibit IV.

16



--------------------------------------------------------------------------------



 



     “Loss Horizon Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) computed by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during Applicable Loss Horizon Period by
(ii) the aggregate Net Receivables Balance as at the last day of the most
recently ended Collection Period.
     “Loss Reserve” means, on any date, an amount equal to (x) the greater of
(i) 12% and (ii) the Loss Reserve Ratio then in effect times (y) the aggregate
Net Receivables Balance as of the close of business on the immediately preceding
Business Day.
     “Loss Reserve Ratio” means, as of any date, an amount calculated as
follows:

                 
LRR
  =   Stress Factor x DPR x LHR, where
 
       
LRR
  =   the Loss Reserve Ratio;
 
       
DPR
  =   the highest average of the Default Proxy Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
 
       
LHR
  =   the Loss Horizon Ratio.

The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
     “Loss-to Liquidation Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) equal to (i) the aggregate Outstanding Balance of
all Receivables (without duplication) which, as of the last day of such
Collection Period, remain unpaid for at least one hundred twenty (120) but less
than one hundred fifty (150) days from the original invoice date plus the
aggregate Outstanding Balance of all Receivables (without duplication) which,
consistent with the Credit and Collection Policy, were or should have been
written off the Seller’s books as uncollectible and are less than one hundred
twenty (120) days past invoice date during such period, divided by (ii) the
aggregate amount of Collections during such Collection Period.
     “Managing Agent” means, as to any Conduit, the financial institution
responsible for the administration of such Conduit’s Commercial Paper program
and related activities. As of the date hereof, JPMCB is the Managing Agent for
Falcon and its Financial Institutions, and SunTrust is the Managing Agent for
Three Pillars and its Financial Institutions.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries,
(ii) the ability of any Seller Party to perform its obligations under this
Agreement, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

17



--------------------------------------------------------------------------------



 



     “Mid-Month Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 8.5.
     “Mid-Month Report Date” has the meaning set forth in Section 8.5.
     “Monthly Report” means a report, in substantially the form of Exhibit X
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 8.5.
     “Monthly Settlement Date” means the 17th day of each month, or if such day
is not a Business Day, the next succeeding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Net Receivables Balance” means, at any time, the aggregate Outstanding
Balance of Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of Eligible Receivables from each Obligor and its
Affiliates exceeds the Standard Concentration Limit or Special Concentration
Limit for such Obligor, as the case may be.
     “Non-Renewing Financial Institution” has the meaning set forth in Section
12.3.
     “Obligations” has the meaning set forth in Section 2.1.
     “Obligor” means a Person obligated to make payments pursuant to a Contract.
     “Originator” means (i) Anixter, (ii) Accu-Tech or (iii) any other Person
approved from time to time by the Managing Agents, in each case, in such
Person’s capacity as a “Seller” party to the Receivables Sale Agreement or a
Transfer Agreement.
     “Outstanding Balance” means, with respect to any Receivable at any time,
the then outstanding principal balance thereof.
     “Outstanding Balance of Eligible Receivables” means, for purposes of the
definitions of “Net Receivables Balance”, “Special Concentration Limit” and
“Standard Concentration Limit”, the Outstanding Balance of all Eligible
Receivables (the Outstanding Balance of an Eligible Receivable subject to any
right of rescission, set-off, counterclaim or other defense as described in
clause (xv) of the definition of “Eligible Receivable” being the outstanding
principal balance of such Receivable less the amount of such right of
rescission, set-off, counterclaim or other defense).
     “Participant” has the meaning set forth in Section 12.2.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

18



--------------------------------------------------------------------------------



 



     “Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject
to any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
     “Potential Amortization Event” means an event which, with the passage of
time or the giving of notice, or both, would constitute an Amortization Event.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “Proposed Reduction Date” has the meaning set forth in Section 1.3.
     “Pro Rata Share” means, (1) for each Financial Institution, the Back-up
Commitment of such Financial Institution divided by the Purchase Limit, adjusted
as necessary to give effect to the application of any assignments pursuant to
Article XII and (2) for each Conduit, the Group Pro Rata Share of its Purchase
Group.
     “Purchase Group” means each Conduit, its Financial Institutions and their
related Managing Agent.
     “Purchase Limit” means $275,000,000, as such amount may be increased or
decreased in accordance with the provisions of Article XII.
     “Purchase Notice” has the meaning set forth in Section 1.2.
     “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of the amount requested by Seller in the applicable
Purchase Notice, the Unused Purchase Limit on the applicable purchase date and
the excess, if any, of the Net Receivables Balance (less the Aggregate Reserves)
on the applicable purchase date over the aggregate outstanding amount of
Aggregate Capital determined as of the date of the most recent Monthly Report.
     “Purchaser” means any Conduit or Financial Institution, as applicable and
“Purchasers” means, collectively, all Conduits and Financial Institutions.
     “Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

19



--------------------------------------------------------------------------------



 



     
C
 
 
 
NRB-AR
 

         
where:
     
 
     
C
=   the aggregate outstanding Capital of such Purchaser Interest.
 
     
AR
=   the Aggregate Reserves.
 
     
NRB
=   the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
     “Purchasing Financial Institution” has the meaning set forth in Section
12.1(b).
     “Rating Level” means, any of the following based upon the Debt Rating of
Anixter then in effect:
     Rating Level I: Greater than or equal to BBB- by S&P and Baa3 by Moody’s;
     Rating Level II: Less than BBB- by S&P or Baa3 by Moody’s but greater than
or equal to BB by S&P or Ba2 by Moody’s;
     Rating Level III: Less than BB by S&P and Ba2 by Moody’s but greater than
or equal to B+ by S&P and B1 by Moody’s; and
     Rating Level IV: Less than B+ by S&P or B1 or by Moody’s or unrated by S&P
or Moody’s.
     “Ratings Request” has the meaning set forth in Section 10.2(c) hereof.
     “Receivable” means all indebtedness and other obligations owed to Seller or
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under the applicable Transfer Agreement, the Receivables Sale
Agreement or hereunder) other than Excluded Receivables or in which Seller or
such Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable

20



--------------------------------------------------------------------------------



 



separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.
     “Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of May 31, 2011, between Anixter and
Seller, as the same may be amended, restated or otherwise modified from time to
time.
     “Recharacterization” has the meaning set forth in Section 13.15(c) hereof.
     “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
     “Reduction Notice” has the meaning set forth in Section 1.3.
     “Regulatory Change” has the meaning set forth in Section 10.2(a) hereof.
     “Reinvestment” has the meaning set forth in Section 2.2.
     “Related Security” means, with respect to any Receivable:
          (A) all of Seller’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by an
Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,
          (B) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
          (C) all guaranties, letters of credit, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
          (D) all service contracts and other contracts and agreements
associated with such Receivable,
          (E) all Records related to such Receivable,

21



--------------------------------------------------------------------------------



 



          (F) all of Seller’s right, title and interest in, to and under the
applicable Transfer Agreement and the Receivables Sale Agreement in respect of
such Receivable, and
          (G) all proceeds of any of the foregoing.
     “Rental Expense” means, for any period, the total rental expense for
operating leases of the Consolidated Group on a consolidated basis, as
determined in accordance with Agreement Accounting Principles.
     “Report” means a Monthly Report, a Mid-Month Report, a Weekly Report or a
Daily Report, as applicable.
     “Required Financial Institutions” means, at any time, (a) if any Conduit
holds any Purchaser Interests, the Managing Agent for each such Conduit and
Financial Institutions with Back-Up Commitments equal to or greater than 50% of
the Purchase Limit, and (b) if no Conduit holds any Purchaser Interests,
Financial Institutions with Back-up Commitments equal to or greater than 50% of
the Purchase Limit.
     “Required Ratings” has the meaning set forth in Section 12.1(b).
     “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
     “Seller” has the meaning set forth in the preamble to this Agreement.
     “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
     “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
     “Servicer Reserve” means, on any date, an amount equal to (a) if Anixter or
any Affiliate of Anixter is the Servicer on such date, the product of (x) 0.36%
and (y) the Outstanding Balance of all Receivables generated during the most
recently ended Collection Period immediately preceding such date, or (b) if a
Person other than Anixter or any Affiliate of Anixter is the Servicer on such
date, the product of (i) 0.33% and (ii) the Outstanding Balance of all
Receivables as at the end of the most recently ended Collection Period
immediately preceding such date, or such other amount as the Managing Agents
shall determine in its reasonable judgment.
     “Servicing Fee” has the meaning set forth in Section 8.6.
     “Settlement Date” means (A) the Monthly Settlement Date, and (B) the last
day of the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.

22



--------------------------------------------------------------------------------



 



     “Settlement Period” means (A) in respect of each Purchaser Interest of the
Conduits, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Financial Institutions, the entire Tranche Period of
such Purchaser Interest.
     “Significant Subsidiary” has the meaning set forth in Regulation S-X of the
Securities and Exchange Commission, 17 C.F.R. Part 210, as in effect on the date
hereof.
     “Special Concentration Limit” means, at any time, with respect to any
Special Obligor, a dollar amount equal to a percentage of the aggregate
Outstanding Balance of Eligible Receivables or such other limit as the Agent,
with the consent of Moody’s and S&P, may designate for such Special Obligor;
provided, that the Agent may, upon notice to Seller, cancel or reduce any
Special Concentration Limit.
     “Special Obligor” means any Obligor as may be designated by the Agent from
time to time as a “Special Obligor.”
     “Specified Rating” has the meaning set forth in Section 10.2(c) hereof.
     “Standard Concentration Limit” means, at any time, with respect to any
Obligor other than a Special Obligor, 3% of the aggregate Outstanding Balance of
Eligible Receivables at such time.
     “Stress Factor” means, as of any date, (i) if the Servicer’s Debt Ratings
are greater than or equal to BB- and Ba3 as of such date, 2.0 and (ii) at all
other times, 2.25.
     “Subsidiary” means, with respect to any Person, (i) any corporation more
than 50% of the outstanding securities having ordinary voting power of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or by one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, association, limited liability company,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Anixter.
     “SunTrust” has the meaning set forth in the preamble to this Agreement.
     “SunTrust Bank” means SunTrust Bank in its individual capacity and its
successors.
     “SunTrust Federal Funds Rate” means, for any day the greater of (i) the
average rate per annum as determined by SunTrust Bank at which overnight Federal
funds are offered to SunTrust Bank for such day by major banks in the interbank
market, and (ii) if SunTrust Bank is borrowing overnight funds from a Federal
Reserve Bank that day, the average rate per annum at which such overnight
borrowings are made on that day. Each determination of the SunTrust Federal
Funds Rate by SunTrust Bank shall be conclusive and binding on the Seller except
in the case of manifest error.

23



--------------------------------------------------------------------------------



 



     “SunTrust Prime Rate” means, as of any date of determination, the rate of
interest most recently announced by SunTrust Bank at its principal office in
Atlanta, Georgia as its prime rate (it being understood that at any one time
there shall exist only one such prime rate so announced, which rate is not
necessarily intended to be the lowest rate of interest determined by SunTrust
Bank in connection with extensions of credit).
     “Terminating Financial Institution” means (i) any Affected Financial
Institution or Non-Renewing Financial Institution which has not assigned all of
its rights and obligations hereunder pursuant to Article XII, and (ii) a
Financial Institution (a) to which the related Conduit has assigned such
Financial Institution’s Pro Rata Share of the Purchaser Interests then held by
such Conduit, or (b) which, pursuant to the applicable Liquidity Agreement, has
had its Liquidity Commitment under the Liquidity Agreement and Back-up
Commitment hereunder terminated by the Conduit, in either such case in
connection with such Financial Institution’s decision not to renew its Liquidity
Commitment under such Liquidity Agreement or its Back-up Commitment hereunder or
such Financial Institution’s becoming an Affected Financial Institution.
     “Terminating Tranche” has the meaning set forth in Section 4.3(b).
     “Termination Date” has the meaning set forth in Section 2.2.
     “Termination Percentage” has the meaning set forth in Section 2.2.
     “Three Pillars” has the meaning set forth in the preamble to this
Agreement.
     “Three Pillars Broken Funding Costs” if
     (a) any request for an Incremental Purchase is made and such Incremental
Purchase does not occur; or
     (b) any Incremental Purchase or Reinvestment that is funded through the
issuance of commercial paper (a “CP Rate Funding”) or any Incremental Purchase
or Reinvestment that is not funded through the issuance of commercial paper (an
“Alternate Rate Funding”) (i) in either such case, has its principal reduced
without compliance by Seller with the notice requirements hereunder, (ii)
[Reserved], (iii) in the case of a CP Rate Funding, is assigned under any Three
Pillars Credit Agreement to the related Three Pillars Credit Bank for credit
related reasons, due to a termination event or event of default or as required
under the Three Pillars Credit Agreement or (iv) in the case of an Alternate
Rate Funding, is terminated or reduced prior to the last day of the then current
Settlement Period,
then, the amount of “Three Pillars Broken Funding Costs” related thereto shall
be equal to the excess, if any, of (1) the CP Costs and fees that would have
accrued during the remainder of the Settlement Period determined by SunTrust to
relate to such Incremental Purchase or Reinvestment subsequent to, as
applicable, the proposed date related to such failure to complete such
Incremental Funding or Reinvestment or the date of such reduction, assignment or
termination, assuming that, as applicable, such Incremental Purchase or
Reinvestment had occurred, such reduction, assignment or termination had

24



--------------------------------------------------------------------------------



 



not occurred or such notice had not been delivered, over (2) the income, if any,
actually received during the remainder of such period by Three Pillars from
investing the principal related to, as applicable, such Incremental Purchase
that did not occur or such reduction, assignment or termination that did not
occur. All Three Pillars Broken Funding Costs shall be due and payable hereunder
upon demand.
     “Three Pillars Credit Agreement” means any program-wide agreement entered
into by any Three Pillars Credit Bank providing for the issuance of one or more
letters of credit for the account of Three Pillars, the issuance of one or more
surety bonds for which Three Pillars is obligated to reimburse the applicable
Three Pillars Credit Bank for any drawings hereunder, the sale by Three Pillars
to any Three Pillars Credit Bank of receivables or other financial assets owned
or held by Three Pillars (or portions thereof) and/or the making of loans and/or
other extensions of credit to Three Pillars in connection with its commercial
paper program, together with any cash collateral agreement, letter of credit,
surety bond or other agreement or instrument executed and delivered in
connection therewith (but excluding the Three Pillars Liquidity Agreement, or
similar agreement, or any voluntary advance agreement).
     “Three Pillars Credit Bank” means SunTrust Bank and any other or additional
bank or other Person (other than the Seller or any other customer of Three
Pillars or any liquidity provider as such) now or hereafter extending credit or
a purchase commitment to or for the account of Three Pillars or issuing a letter
of credit, surety bond or other instrument, in each case to support any
obligations arising under or in connection with Three Pillar’s commercial paper
program.
     “Three Pillars CP Rate” means, for any day during any Accrual Period, the
per annum rate equivalent to the sum of the weighted average of the per annum
rates paid or payable by Three Pillars from time to time as interest on or
otherwise in respect of the Commercial Paper issued by Three Pillars that are
allocated, in whole or in part, by the Managing Agent for the Three Pillars
Purchase Group (on behalf of Three Pillars) to fund or maintain the Purchaser
Interests owned by Three Pillars, the commissions and charges charged by
placement agents and commercial paper dealers with respect to such Commercial
Paper.
     “Three Pillars LIBO Rate” means, for any Tranche Period (i) the rate per
annum, determined by SunTrust Bank, on the Rate Setting Day (as defined below)
of such Tranche Period on the basis of the offered rates shown on Telerate Page
3750 or any successor page as the composite offered rate for London interbank
deposits, as shown under the heading “USD” as of 11:00 a.m. (London time);
provided that in the event no such rate is shown, the LIBOR Rate shall be the
rate per annum (rounded upwards, if necessary, to the nearest one thousandth of
one percent), determined by SunTrust Bank, based on the offered rates at which
Dollar deposits for are displayed on the Reuters Screen as of 11:00 a.m. (London
time) on the Rate Setting Day (it being understood that if at least two such
offered rates appear on such page, the rate will be the arithmetic mean of such
displayed rates); provided further, that in the event fewer than two such rates
are displayed, or if no such offered rate is relevant, the LIBO Rate shall be
the rate per annum, determined by SunTrust Bank, equal to the average of the
rates at which deposits in Dollars are offered by the Managing Agent for the
Three Pillars Purchase Group at approximately 11:00 a.m. (London time) on the
Rate Setting Day to prime banks in the London

25



--------------------------------------------------------------------------------



 



interbank market plus (ii) the Applicable Margin. The “Rate Setting Day” for any
Tranche Period shall mean, two (2) Business Days prior to the commencement of
such Tranche Period. In the event such day is not a Business Day, then the Rate
Setting Day shall be the immediately preceding Business Day.
     “Three Pillars Liquidity Agreement” means (i) the Liquidity Asset Purchase
Agreement (regarding the Seller), dated as of October 3, 2002, among Three
Pillars, as borrower, SunTrust Bank, as liquidity agent for the Liquidity Banks,
SunTrust Capital Markets, Inc., as administrator for Three Pillars, and the
Liquidity Banks, and (ii) any other agreement thereafter entered into by Three
Pillars providing for the sale by Three Pillars of Purchaser Interests owned by
it (or portions thereof), or the making of loans or other extensions of credit
to Three Pillars secured by security interests in the Purchaser Interests owned
by it (or portions thereof), to support all or part of Three Pillar’s payment
obligations under its Commercial Paper or to provide an alternate means of
funding Three Pillars’ investments in accounts receivable or other financial
assets, in each case as amended, supplemented or otherwise modified from time to
time.
     “Three Pillars Liquidity Bank” means SunTrust Bank and the various
financial institutions as are, or may become, parties to the Three Pillars
Liquidity Agreement, as purchasers thereunder.
     “Three Pillars Purchase Group” means Three Pillars, SunTrust, each Three
Pillars Credit Bank and each of the Financial Institutions identified as a
member of the Three Pillars Purchase Group on Schedule A hereto, together with
each of their respective successors, assigns and participants.
     “Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or undivided interest in
a Purchaser Interest assigned to a Financial Institution pursuant to a Liquidity
Agreement:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two or three months, or such other period as may be
mutually agreeable to the applicable Managing Agent and Seller, commencing on a
Business Day selected by Seller or such Managing Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of the
Base Rate, a period selected by Seller and agreed to by the applicable Managing
Agent, commencing and ending on a Business Day, provided no such period shall
exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new

26



--------------------------------------------------------------------------------



 



month, such Tranche Period shall end on the immediately preceding Business Day.
In the case of any Tranche Period for any Purchaser Interest which commences
before the Amortization Date and would otherwise end on a date occurring after
the Amortization Date, such Tranche Period shall end on the Amortization Date.
The duration of each Tranche Period which commences after the Amortization Date
shall be of such duration as selected by the applicable Managing Agent. In no
event shall any Tranche Period extend beyond the Facility Termination Date.
     “Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Transfer Agreement, the Receivables Sale Agreement, each Collection
Account Agreement, the Fee Letter, the Subordinated Notes (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith.
     “Transfer Agreement” means (a) the Accu-Tech Transfer Agreement and
(b) each other receivables transfer agreement entered into from time to time
between an Originator (other than Anixter) approved by the Agent, and Anixter,
in form and substance satisfactory to the Agent, as the same may be amended,
restated or otherwise modified from time to time.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Unused Back-up Commitment” means, with respect to any Financial
Institution at any time, such Financial Institution’s Back-up Commitment at such
time minus such Financial Institution’s Pro Rata Share of the Aggregate Capital
outstanding at such time.
     “Unused Purchase Limit” means, at any time, the Purchase Limit at such time
minus the Aggregate Capital outstanding at such time.
     “Weekly Period” means, a period commencing on a Monday and ending on the
immediately following Sunday.
     “Weekly Report” means a report, in the form agreed to by the Servicer and
the Managing Agents from time to time (appropriately completed), furnished by
the Servicer to the Managing Agents pursuant to Section 8.5.
     “Yield” means (a) for each respective Tranche Period relating to Purchaser
Interests of the Financial Institutions, including any Purchaser Interests or
undivided interest in a Purchaser Interest assigned to a Financial Institution
pursuant to a Liquidity Agreement, an amount equal to the product of the
applicable Discount Rate for each Purchaser Interest multiplied by the Capital
of such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis, and (b) for each respective Settlement Period
relating to Purchaser Interests of the Conduits, other than a Purchaser Interest
which, or an undivided interest in which, has been assigned by a Conduit to a
Financial Institution pursuant to a Liquidity Agreement, an amount equal to the
product of the applicable CP Rate multiplied by the Capital of such Purchaser
Interest for each day elapsed during such Settlement Period, annualized on a
360 day basis.

27



--------------------------------------------------------------------------------



 



     “Yield Reserve” means, on any date, an amount equal to the product of
(a) the Purchase Limit and (b) 1.875%.
     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

28